EXHIBIT 10.1

 

AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS

 

by and between

 

THE NEWHALL LAND AND FARMING COMPANY

(A California Limited Partnership),

 

as Seller,

 

and

 

LNR ROOSEVELT RACEWAY, INC.,

a New York corporation,

3445 CAUSEWAY BOULEVARD LIMITED PARTNERSHIP,

a Delaware limited partnership,

LNR QUINCY CROSSING, LLC,

a Delaware limited liability company,

LNR VALENCIA TOWN CENTER HOLDINGS, INC.,

a California corporation,

LNR VALENCIA HOTEL HOLDINGS, LLC,

a California limited liability company,

 

as Buyers,

 

Dated January 27, 2004

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

1.      Purchase and Sale

   14

2.      Purchase Price

   14

3.      Payment of Purchase Price

   15

(a)    Cash to Close

   15

(b)    Sale of any Property

   15

4.      Condition of Interests to be Conveyed

   15

(a)    Condition of Title; Grant Deed and Bill of Sale

   15

(b)    Condition of Assigned Property

   16

(c)    Condition of Partnership Interests

   16

(d)    Condition of Property and Affiliated Entity Property

   16

(e)    Condition of Mall Promissory Note

   16

(f)     Assumption of Certain Liabilities

   17

(g)    Liabilities Not Assumed

   17

5.      Escrow

   17

6.      Conditions to the Closing

   17

(a)    Conditions Precedent to Buyers’ Obligations

   17

(b)    Conditions Precedent to Seller’s Obligations

   18

(c)    Failure of Conditions to Closing

   19

(d)    Cancellation Fees and Expenses

   19

7.      Deliveries to Escrow Holder

   20

(a)    Grant Deed

   20

(b)    Bill of Sale

   20

(c)    Assignment of Leases

   20

(d)    General Assignment

   20

(e)    Seller’s Tax Certificates

   20

(f)     Proof of Authority

   20

(g)    [Intentionally omitted.]

   20

(h)    [Reserved.]

   20

(i)     Lien Affidavits

   20

(j)     Assignment of Lease - Mall

   21

(k)    Assignment of Lease – Hyatt (Landlord)

   21

(l)     Assignment of Lease - VTC Master Lease

   21

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page


--------------------------------------------------------------------------------

(m)   Assignment of Partnership Interest Hilton

   21

(n)    Assignment of Partnership Interest Mall

   21

(o)    Mall Promissory Note

   21

(p)    Assignment of Lease – Hyatt (Tenant)

   21

(q)    Assignment of Management Agreement

   21

(r)     Certificates and Other Documentation

   21

(s)    Assignment of Hyatt Management Agreement

   22

(t)     Headquarters Lease

   22

(u)    Welcome Center Lease

   22

(v)    Assignment and Assumption of Mall Partnership Deed of Trust

   22

(w)   Assignment of County Indemnification Agreement

   22

(x)    Assignment of Seller’s Rights Under Parking and Other REA’s

   22

(y)    Assumption Agreement and Continuing Disclosure Certificate – Land Owner

   22

8.      Deliveries to Buyers Upon Closing Date

   22

(a)    Leases

   22

(b)    Rent Rolls

   22

(c)    VTC Master Lease

   22

(d)    Service Contracts

   22

(e)    Existing Financing Documents

   23

(f)     Records and Plans

   23

(g)    Keys

   23

(h)    Personal Property

   23

(i)     Licenses and Permits

   23

9.      Title Insurance

   23

10.    Costs and Expenses

   24

11.    Closing Adjustments

   24

(a)    General

   24

(b)    Unpaid Rentals

   25

(c)    Prepaid Rentals

   25

(d)    Certain Exceptions Regarding Rentals

   25

(e)    Taxes and Assessments

   26

(f)     Operating Expenses

   26

(g)    Commissions

   26

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page


--------------------------------------------------------------------------------

(h)    Tenant Deposits

   27

(i)     Capital Expenditures/Tenant Improvements/Expansions

   27

(j)     Assumed Items

   27

(k)    Existing Financing

   27

(l)     Spectrum Proceeds

   27

(m)   C.F.D. Liabilities

   27

(n)    Reproration

   27

12.    Dis bursements and Other Actions by Escrow Holder

   28

(a)    Closing Adjustments

   28

(b)    Funds

   28

(c)    Recording

   28

(d)    Title Policy

   28

(e)    Disbursement of Documents to Buyers

   28

(f)     Disbursement of Documents to Seller

   28

13.    Seller’s Representations and Warranties

   28

(a)    Representations Regarding Seller’s Authority

   29

(b)    Warranties and Representations Pertaining to Real Estate, Personal
Property and Legal Matters

   30

(c)    Representations Pertaining to Assumed Items, Affiliated Entity Leases,
Contracts and Documents

   31

(d)    Representations and Warranties Regarding the Partnership Interests, the
Mall Promissory Note, and the VTC Hotel Company Stock

   33

(e)    Representations and Warranties Regarding Financial Statements

   34

(f)     Representations Regarding Compliance with Governmental Regulations

   35

(g)    Employees and Employee Plans

   36

(h)    Insurance

   36

14.    Buyers’ Representations and Warranties

   36

(a)    Power

   36

(b)    Requisite Action

   36

(c)    Validity

   36

(d)    Conflicts

   36

15.    No Knowledge of Misrepresentation

   37

16.    Post-Closing Covenants of Seller and Buyer

   37

(a)    Payment of Brokers’ Commissions

   37

 

- iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page


--------------------------------------------------------------------------------

(b)    Management Agreement

   37

(c)    Mall Expansion Soft Costs

   37

(d)    Property Associations Resignations/Assignments

   37

(e)    Mall Food Courts and Other Capital Expenditures

   38

(f)     Employee Notification Letters

   38

(g)    Option to Acquire VTC Hotel Company Stock

   38

(h)    Drainage, Erosion Control and Storm Water Pollution Prevention Plans

   38

(i)     Change of Address

   38

(j)     Valencia Town Center Marketing and License Agreement

   39

(k)    Hyatt Cash Accounts, Hilton Accounts and Mall Operating Accounts

   39

(l)     Tenant Notification Letters

   39

(m)   Hilton Liquor License

   39

17.    Notices

   39

18.    Broker

   41

19.    Required Actions of Buyers and Seller

   41

20.    Legal and Equitable Enforcement of this Agreement

   41

(a)    Default by Seller

   41

(b)    Default by Buyers

   41

(c)    Survival of Representations, Warranties, Covenants and Agreements

   41

(d)    Deductible

   42

(e)    Indemnification by Buyers

   42

(f)     Indemnification By Seller

   42

(g)    Treatment of Indemnification Payments

   43

(h)    Method of Asserting Claims

   43

21.    Assignment

   43

22.    Miscellaneous

   44

(a)    Partial Invalidity

   44

(b)    Waivers

   44

(c)    Successors and Assigns

   44

(d)    Professional Fees

   44

(e)    Entire Agreement

   44

(f)     Time of Essence

   45

(g)    Construction

   45

 

- iv -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page


--------------------------------------------------------------------------------

(h)    Governing Law

   45

(i)     Counterparts

   45

(j)     1031 Exchange

   45

(k)    Public Disclosure

   45

(l)     Further Assurances

   45

(m)   CONDITION PRECEDENT - MERGER

   45

23.    Joint and Several Liability

   46

 

Exhibits and Schedules:

 

Exhibit “A”

   Assignment of Partnership Interests

Exhibit “B”

   Real Property Legal Descriptions and VTC Master Leased Real Property
Description

Exhibit “C”

   Affiliated Entity Real Property Legal Descriptions

Exhibit “D”

   Form of Grant Deeds

Exhibit “E”

   Form of Bill of Sale

Exhibit “F”

   Form of Assignment of Leases – Tenants (Multi-Tenant and Single Tenant)     
Form of Assignment of Lease – Mall      Form of Assignment of Lease – Hyatt
(Landlord)      Form of Assignment of Lease – Hyatt (Tenant)

Exhibit “F-1”

   Form of Assignment of Lease – VTC Master Lease

Exhibit “F-2”

   Form of Assignment of Management Agreement

Exhibit “G”

   Form of General Assignment

Exhibit “H”

   Certificate of Non-Foreign Status

Exhibit “H-1”

   California Withholding Exemption Certificate

Exhibit “I”

   Forms of Officer’s Certificate

Schedule B(18)

   Assumed Service Contracts

Schedule B(61)

   Hilton Accounts

Schedule B (69)

   Hyatt Cash Accounts

Schedule B(90)

   Mall Operating Account

Schedule B(99)

   Master Leases Rent Roll

Schedule B(118)

   Rent Rolls

Schedule 4

   Schedule of Buyers and Designees

Schedule 10

   Allocation of Purchase Price

Schedule 11(a)

   Schedule of Closing Adjustments

Schedule 11(b)

   Unpaid Rentals

Schedule 11(c)

   Prepaid Rentals

Seller’s Disclosure Schedule

Section 13(b)(i)

   Litigation List

Section 13(b)(iv)

   PCA Reports

Section 13(b)(vi)

   Environmental Reports

Section 13(e)(i)

   Financial Statements

 

- v -



--------------------------------------------------------------------------------

DEFINED TERMS

--------------------------------------------------------------------------------

   Page No.


--------------------------------------------------------------------------------

Adjusted Cash to Close Payment

   1, 16

Affiliate

   1

Affiliated Entit(y)(ies)

   1

Affiliated Entity Leases

   1

Affiliated Entity Licenses and Permits

   2

Affiliated Entity Personal Property

   2

Affiliated Entity Property

   2

Affiliated Entity Real Property

   2

Agreement

   1

ALTA Title Policy

   2, 25

Approved Title Conditions

   2, 16

Assignment of Lease - Hyatt

   22, 23

Assignment of Lease – Hyatt

   2

Assignment of Lease – Hyatt (Tenant)

   3

Assignment of Lease - Mall

   22

Assignment of Lease – Mall

   3

Assignment of Lease - VTC Master Lease

   22

Assignment of Lease – VTC Master Lease

   3

Assignment of Leases

   2, 21

Assignment of Management Agreement

   3, 23

Assignment of Partnership Interests

   3

Assumed Items

   3

Assumed Liabilities

   3

Assumed Service Contracts

   3

Authorities

   3

Balance Sheet Date

   3

Bill of Sale

   3, 21

Business Day

   3

Buyer Indemnified Parties

   3, 44

Buyers

   1

C.F.D. Designation

   4

Cash Equivalent

   3

Cash to Close Payment

   4, 16

Causeway Buyer

   1

CCRs

   16

City

   4

Claim

   4

Claim Notice

   4

Close of Escrow

   4

Closing Adjustments

   4, 25

Closing Date

   4

Code

   4, 25

Contracts

   4

Contribution Agreement

   4

Control, Controlling, or Controlled by

   4

County

   4

Declarant’s Rights

   4

Deductible

   43

Deductible

   5

 

- vi -



--------------------------------------------------------------------------------

Delinquent Rentals

   14

El Torito Real Property

   5

Employee Plan

   5

Entertainment Real Property

   5

Environmental Law

   5

ERISA

   5

Escrow

   5

Escrow Holder

   5

Exchange

   5, 47

Existing Financing

   5

Existing Financing Documents

   6

Financial Statements

   6, 36

GAAP

   6

General Assignment

   6, 21

Governmental Regulations

   6

Grant Deed

   6

Hamburger Hamlet Real Property

   6

Hazardous Substance

   6

Headquarters Lease

   7

Headquarters Real Property

   7

Hilton Accounts

   7

Hilton Joint Venture

   7

Hilton Joint Venture Agreement

   7

Hilton Joint Venture Partnership Interests

   7

Hilton Joint Venture Real Property

   7

Hilton License Agreement

   7

Hilton Management Agreement

   7

Hilton Real Property

   7

Hotel Holdings Buyer

   1

Hyatt Cash Accounts

   7

Hyatt Hotel

   36

Hyatt Hotel Lease

   7

Hyatt Loan

   8

Hyatt Management Agreement

   8

Hyatt Real Property

   8

Improvements

   8

Indebtedness

   8

Indemnified Party

   44

Indemnified Party(ies)

   8

Indemnifying Party(ies)

   8

Intellectual Property

   8

Interests

   8, 36

Licenses and Permits

   8

Litigation

   9

Litigation List

   9, 31

LNR Center

   9

LNR Headquarters

   9

Losses

   9, 43

Mall Development Management Agreement

   9

Mall Ground Lease

   9

Mall Leasing Agreement

   9

 

- vii -



--------------------------------------------------------------------------------

Mall Operating Accounts

   9

Mall Partnership

   9

Mall Partnership Agreement

   9

Mall Partnership Deed of Trust

   9

Mall Partnership GP Interest

   10

Mall Partnership Real Property

   10

Mall Promissory Note

   10

Mall Property Management Agreement

   10

Mall Real Property

   10

Managing Venturer

   35

Master Leases

   10

Master Leases Rent Roll

   10

Material Adverse Effect

   10

Northpark Village Square Real Property

   10

Notice Period

   10

NPDES

   40

Official Records

   11

Opening of Escrow

   11

Organizational Documents

   11

Partnership Interests

   11

Partnerships

   11

PCA Reports

   32

Person

   11

Personal Property

   11

Prepaid Rentals Schedule

   27

Property

   11

Property Associations

   11

Purchase Price

   11, 16

Quincy Buyer

   1

Raceway Buyer

   1

Real Property

   11

Records and Plans

   12

Red Lobster Real Property

   12

Rent Rolls

   12

Rentals

   12, 26

Required Consents

   12, 30

River Oaks Real Property

   12

Schedule of Closing Adjustments

   12, 26

Seller

   1

Seller Indemnified Parties

   12, 43

Seller’s Disclosure Schedule

   12

Seller’s Tax Certificates

   13, 21

Service Contracts

   13

Spectrum Club Real Property

   13

Spectrum Net Proceeds

   28

State

   13

SWPPP’s

   40

Tax Returns

   13

Taxes

   13

Tenant Deposits

   13

Tenant Leases

   13

 

- viii -



--------------------------------------------------------------------------------

Tenant Notification Letters

   13, 41

Tenants

   13

The Greens Real Property

   13

Title Company

   14

Title Policy

   14, 25

To the best of Seller’s knowledge

   14

Trader Joes Real Property

   14

Unpaid Rentals

   26

Unpaid Rentals Schedule

   26

Urban

   14

Urban Westfield

   14

VTC Holdings Buyer

   1

VTC Hotel Company

   14

VTC Hotel Company Stock

   14

VTC Master Lease

   14

VTC Master Lease Leasing Agreement

   14

VTC Master Lease Management Agreement

   15

VTC Master Leased Real Property

   15

Welcome Center Lease

   15

Welcome Center Real Property

   15

Wells Fargo Deeds of Trust

   15

Wendy’s Real Property

   15

 

- ix -



--------------------------------------------------------------------------------

AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS

 

TO:    NORTH AMERICAN TITLE COMPANY    Escrow Nos.: 190835-49-CE      (“Escrow
Holder”)    Escrow Officer: Christine English      505 S. Main Street Suite 101
          Orange, CA 92868           Phone: (714) 550-6500           Telecopier:
(714) 667-0338     

 

THIS AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW INSTRUCTIONS (“Agreement”)
is made and entered into as of the 27th day of January, 2004 by and between THE
NEWHALL LAND AND FARMING COMPANY (A California Limited Partnership) (“Seller”),
and each of the following entities (each of which entities are sometimes
individually referred to hereinafter as a “Buyer”, and collectively, as
“Buyers”): LNR ROOSEVELT RACEWAY, INC., a New York corporation (“Raceway
Buyer”), 3445 CAUSEWAY BOULEVARD LIMITED PARTNERSHIP, a Delaware limited
partnership (“Causeway Buyer”), LNR QUINCY CROSSING, LLC, a Delaware limited
liability company (“Quincy Buyer”), LNR VALENCIA TOWN CENTER HOLDINGS, INC., a
California corporation (“VTC Holdings Buyer“), and LNR VALENCIA HOTEL HOLDINGS,
LLC, a California limited liability company (“Hotel Holdings Buyer”).

 

RECITALS AND DEFINITIONS

 

A. Buyers desire to purchase from Seller, and Seller desires to sell to Buyers,
the Property (as defined below), on the terms, covenants and conditions as
provided herein and subject to the satisfaction of the conditions precedent
contained herein.

 

B. Definitions. In addition to the terms defined elsewhere in this Agreement,
for purposes of this Agreement the terms set forth below shall have the
following meanings:

 

(1) “Adjusted Cash to Close Payment” is defined in Section 3(a).

 

(2) “Affiliate“ means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person.
Notwithstanding the foregoing, the term Affiliate, when being used with respect
to Seller or any of the Affiliated Entities, shall not be deemed to include
Buyers and vice versa.

 

(3) “Affiliated Entit(y)(ies)” means, individually and collectively, each of
Hilton Joint Venture, Mall Partnership and VTC Hotel Company.

 

(4) “Affiliated Entity Leases” means all leases, sub-leases, licenses, rental
agreements and/or occupancy agreements, and all amendments and/or supplements
thereto, in each case, to which any Affiliated Entity is a party as a lessor or
sub-lessor and that are relative to the Affiliated Entity Real Property and/or
the Real Property (to the extent that an Affiliated Entity is a sub-lessor
thereunder), including sub-leases under the Master Leases (together, in each
case, with all rents, issues and profits thereunder).

 

(5) “Affiliated Entity Licenses and Permits“ means (A) all licenses, permits,
certificates of occupancy, approvals, dedications, subdivision maps and
entitlements issued, approved or granted by Authorities to one or more
Affiliated Entities or otherwise held by one or more Affiliated Entities in
connection with the Affiliated Entity Property; (B) any and all development

 

- 1 -



--------------------------------------------------------------------------------

rights and other intangible rights, titles, interests, entitlements and
appurtenances owned and/or held by or on behalf of one or more Affiliated
Entities and that are necessary for the use, development, management and
ownership of the Affiliated Entity Property for its intended purpose; and (C)
all licenses, consents, easements, rights of way and approvals owned and/or held
by or on behalf of one or more Affiliated Entities and required from private
parties to make use of utilities and to ensure vehicular and pedestrian ingress
and egress to the Affiliated Entity Real Property and/or the improvements
thereon.

 

(6) “Affiliated Entity Personal Property” means all equipment, appliances,
tools, machinery, supplies, building materials and other personal property of
every kind and character owned by any of the Affiliated Entities and attached
to, appurtenant to, located in or used in connection with the operation of the
Affiliated Entity Property, including any and all food and beverages and other
inventory items owned by any of the Affiliated Entities.

 

(7) “Affiliated Entity Property” means collectively, (i) the Affiliated Entity
Real Property and each Affiliated Entity’s respective leasehold interest, if
any, in and under any of the Master Leases, (ii) any and all improvements in
and/or on Affiliated Entity Real Property and owned by any of the Affiliated
Entities, including all buildings, fixtures, structures, parking areas,
landscaping and other improvements constructed and located thereon, together
with all machinery and mechanical, electrical, HVAC and plumbing systems used in
the operation thereof, but excluding any such items owned by Tenants in
possession or public or private utilities or contractors under Contract, (iii)
any and all Affiliated Entity Leases and tenant deposits with respect thereto,
(iv) all of each and any Affiliated Entity’s interest in and to the Intellectual
Property or any portion thereof, (v) any and all Affiliated Entity Licenses and
Permits, (vi) any and all Affiliated Entity Personal Property, and (vii) any and
all other rights, titles and interests of every kind and nature whatsoever,
tangible or intangible, vested or unvested, contingent or otherwise, real,
personal or mixed, that is owned, licensed, leased or used pursuant to a
contract by any of the Affiliated Entities and that are necessary or desirable
for the use, development, management and ownership of the Affiliated Entity
Property for its intended purpose, including all of the Partnerships’ respective
right, title and interest, if any, in and to the Hilton Accounts and the Mall
Operating Accounts.

 

(8) “Affiliated Entity Real Property” means collectively, the Mall Partnership
Real Property and the Hilton Joint Venture Real Property.

 

(9) “ALTA Title Policy” is defined in Section 9.

 

(10) “Approved Title Conditions” is defined in Section 4(a).

 

(11) “Assignment of Leases” is defined in Section 7(c).

 

(12) “Assignment of Lease – Hyatt (Landlord)” is defined in Section 7(k).

 

(13) “Assignment of Lease – Hyatt (Tenant)” is defined in Section 7(p).

 

(14) “Assignment of Lease – Mall” is defined in Section 7(j).

 

(15) “Assignment of Lease – VTC Master Lease” is defined in Section 7(l).

 

(16) “Assignment of Management Agreement” is defined in Section 7(s).

 

- 2 -



--------------------------------------------------------------------------------

(17) “Assignment of Partnership Interests” means an assignment of Partnership
Interests in the form of, and upon the terms contained in, Exhibit “A” attached
hereto.

 

(18) “Assumed Items” means, collectively, the following: (i) any and all Service
Contracts to which Seller and/or VTC Hotel Company is/are a party, including
those set forth in Schedule B(18) hereof under the caption “Assumed Service
Contracts” (the “Assumed Service Contracts”); (ii) the Master Leases and VTC
Master Lease; (iii) the Tenant Leases; (iv) the Licenses and Permits; (v) the
Hyatt Management Agreement; (vi) the Mall Partnership Agreement; (vii) the
Hilton Joint Venture Agreement; (viii) the Mall Partnership Deed of Trust; (ix)
the Contribution Agreement; and (x) the Intellectual Property.

 

(19) “Assumed Liabilities” is defined in Section 4(f).

 

(20) “Authorities” means the various governmental and quasi-governmental bodies
and agencies (including any arbitrators, mediators, agencies, courts, tribunals
and/or other jurisdictional bodies (foreign or domestic) and including the
State, the City, the County, and/or any Community Facility District) having
jurisdiction over the Property, the Affiliated Entity Property and/or the
respective businesses and operations of each of the Seller, the Partnerships
and/or VTC Hotel Company that are operated on the Property or Affiliated Entity
Property.

 

(21) “Balance Sheet Date” means, with respect to the Financial Statements, the
latest date to which such Financial Statements speak.

 

(22) “Bill of Sale” is defined in Section 7(b).

 

(23) “Business Day” shall mean any day other than a Saturday, a Sunday or a day
on which banks in the State of California are authorized or obligated by law or
executive order to close.

 

(24) “Buyer Indemnified Parties” is defined in Section 20(f).

 

(25) “Cash Equivalent” means a wire transfer of immediately available federal
funds or a certified or bank cashier’s check drawn on a reputable bank licensed
to do business in the State and whose deposits are insured by the Federal
Deposit Insurance Corporation and who has an investment grade unsecured credit
rate of not less than A- as determined by Standard & Poors, Moody’s or Fitches
rating agencies.

 

(26) “Cash to Close Payment” is defined in Section 3(a).

 

(27) “C.F.D. Designation” means any designation as a “Community Facilities
District” under the Mello Roos Community Facilities Act of 1982, as amended.

 

(28) “City” means the City of Santa Clarita in the County.

 

(29) “Claim” shall mean any suits, actions, proceedings, investigations,
demands, claims, liabilities, fines, penalties, liens, judgments, losses,
injuries, damages, debts, controversies, expenses or costs, including
attorneys’, paralegals’ and experts’ fees and costs of investigation and
remediation costs.

 

(30) “Claim Notice” is defined in Section 20(h).

 

- 3 -



--------------------------------------------------------------------------------

(31) “Close of Escrow” means the date the Grant Deeds, Assignments of the Master
Leases and other instruments to be recorded as provided in Section 12 of this
Agreement are recorded in the Official Records.

 

(32) “Closing Adjustments” is defined in Section 11.

 

(33) “Closing Date” means January 27, 2004 and the “Closing” shall mean the
closing of the transactions contemplated hereby (other than the recordings
required by Section 12 hereof) as such shall occur on the Closing Date.

 

(34) “Code” is defined in Section 10.

 

(35) “Contracts” means all contracts, agreements, instruments and other
documents (oral or written) to which any party and/or any of its respective
Affiliates is/are a party or by which it/they or any of their respective assets
and/or liabilities is/are bound.

 

(36) “Contribution Agreement” means that certain First Amended and Restated
Contribution Agreement dated January 1, 1991, between Seller, Mall Partnership
and JMB/Urban Development Co.

 

(37) “Control,” “Controlling,” or “Controlled by” means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
Contract, or otherwise.

 

(38) “County” means Los Angeles County in the State.

 

(39) “Declarant’s Rights” means with respect to the Real Property the rights of
a declarant under a declaration of covenants, conditions, and restrictions,
easements, reservations, rights-of-way and other charges set forth therein
recorded in the Official Records, and all amendments thereto made from time to
time.

 

(40) “Deductible” is defined in Section 20(d).

 

(41) “El Torito Real Property” means that certain real property located in the
City and County more particularly described as such in Exhibit “B” attached
hereto.

 

(42) “Employee Plan” mean each of the, and “Employee Plans” means, collectively,
all (i) employee benefit plans (as defined in Section 3(3) of ERISA) sponsored
by any Affiliated Entity, any ERISA Affiliate or by a leasing organization (or
other similar entity) providing benefits to any employee, (ii) loans to a
non-officer employee, an officer or director (or comparable position) and any
stock or other equity option, stock or other equity purchase, phantom stock or
other equity, stock or other equity appreciation right, supplemental retirement,
severance, sabbatical, medical, dental, vision care, disability, employee
relocation, cafeteria benefit (Code Section 125) or dependent care (Code Section
129), life insurance or accident insurance plans, fringe benefit plans, programs
or arrangements, (iii) bonus, pension, profit sharing, savings, deferred
compensation or incentive plans, employee benefit plans, programs, practices,
policies or arrangements, (iv) other fringe or employee benefit plans, programs
or arrangements that apply to senior management of an Affiliated Entity and that
do not generally apply to all employees, and (v) current or former employment or
executive compensation, severance, change in control or make whole agreements,
written or otherwise.

 

- 4 -



--------------------------------------------------------------------------------

(43) “Entertainment Real Property” means that certain real property located in
the City and County more particularly described as such in Exhibit ”B” attached
hereto.

 

(44) “Environmental Law” means any Governmental Regulation regulating the
protection of the environment (including air, water, soil and natural resources)
or the use, storage, handling, release or disposal of any Hazardous Substance as
in effect on the date hereof.

 

(45) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

(46) “Escrow” means the escrow opened with Escrow Holder for the consummation of
the transaction described in this Agreement pursuant to and in accordance with
this Agreement.

 

(47) “Escrow Holder” means the Person identified on the first page of this
Agreement as such.

 

(48) “Exchange” is defined in Section 24(j).

 

(49) [Intentionally Omitted.]

 

(50) “Existing Financing” means, that certain Indebtedness of Hilton Joint
Venture in favor of Credit Lyonnais New York branch in the form of a term loan
in the original principal amount of $8,000,000 relating to the Hilton Garden
Inn, as secured by that certain Deed of Trust, made by Hilton Joint Venture in
favor of a trustee for the benefit of Credit Lyonnais New York branch, recorded
on April 29, 1997 as Instrument No. 97 651355 in the Official Records of Los
Angeles County, California.

 

(51) “Existing Financing Documents” means, collectively, each of the following:
Loan Agreement dated as of April 17, 1997, between Credit Lyonnais New York
Branch, as Lender, and Hilton Joint Venture, as Borrower; Promissory Note, dated
April 17, 1997, in the original principal amount of $8,000,000 made by Hilton
Joint Venture to the order of Credit Lyonnais New York Branch; Deed of Trust,
Assignment of Leases and Rents and Financing Statement, dated as of April 17,
1997, made by Hilton Joint Venture in favor of Credit Lyonnais; Security
Agreement, dated as of April 17, 1997 between Hilton Joint Venture and Credit
Lyonnais New York Branch; Pledge and Security Agreement, dated as of April 17,
1997 between Hilton Joint Venture and Credit Lyonnais New York Branch; Capital
Expenditure Reserve Agreement, dated as of April 17, 1997 between Hilton Joint
Venture and Credit Lyonnais New York Branch for the benefit of Credit Lyonnais
New York Branch; Assignment of Operating Accounts, dated as of April 17, 1997
between Hilton Joint Venture and Credit Lyonnais New York Branch; Assignment of
Maintenance and Management Documents, dated as of April 17, 1997 by Hilton Joint
Venture for the benefit of Credit Lyonnais New York Branch; Assignment of
Interest Rate Protection Product(s), dated as of April 17, 1997 by Hilton Joint
Venture for the benefit of Credit Lyonnais New York Branch; Estoppel
Certificate, dated as of April 17, 1997 by Hilton, Inns, Inc. for the benefit of
Credit Lyonnais New York Branch.

 

(52) “Financial Statements” is defined in Section 13(e)(i).

 

(53) “GAAP” shall mean United States generally accepted accounting principles.

 

(54) “General Assignment” is defined in Section 7(d).

 

- 5 -



--------------------------------------------------------------------------------

(55) “Governmental Regulations” means any federal, state, or local laws,
statutes, ordinances, rules, regulations, codes, judgments, orders, resolutions,
policy statements, injunctions, decrees, awards, requirements, licenses and/or
permits (including those relating to land use, subdivision, zoning,
environmental, toxic or Hazardous Substances, occupational health and safety,
water, earthquake hazard reduction, and building and fire codes) of the
Authorities bearing on the ownership, construction, maintenance, use, operation
or sale of the Property or the Affiliated Entity Property and/or otherwise
applicable to any of the businesses and operations of Seller or any or all of
the Affiliated Entities on the Real Property or Affiliated Entity Real Property.

 

(56) “Grant Deed” means a grant deed or, if requested by a Buyer, grant deeds,
in the form of, and upon the terms contained in, Exhibit “D” attached hereto.

 

(57) “Hamburger Hamlet Real Property” means that certain real property located
in the City and County more particularly described as such in Exhibit “B”
attached hereto.

 

(58) “Hazardous Substance” shall mean materials, wastes or substances that are
(A) included within the definition of any one or more of the terms “hazardous
substances”, “hazardous materials”, “toxic substances”, “toxic pollutants” and
“hazardous waste” in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. Section 9601, et seq.), the
Resource Conservation and Recovery Act of 1976 (42 U.S.C. Section 6901, et
seq.), the Clean Water Act (33 U.S.C. Section 1251, et seq.), the Safe Drinking
Water Act (14 U.S.C. Section 1401, et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. Section 1801, et seq.) and the Toxic Substance
Control Act (15 U.S.C. Section 2601, et seq.) and the regulations promulgated
pursuant to such laws, (B) regulated, or classified as hazardous or toxic, under
federal, state or local environmental laws or regulations, (C) petroleum or
petroleum by-products, including gasoline and diesel, (D) asbestos or
asbestos-containing materials, (E) polychlorinated biphenyls, (F) flammable
explosives or (G) radioactive materials.

 

(59) “Headquarters Lease” means that certain lease dated January 27, 2004
between LNR Headquarters, as landlord, and Seller, as tenant, for the lease of
the Headquarters Real Property.

 

(60) “Headquarters Real Property” means that certain real property located in
the City and County more particularly described as such in Exhibit “B” attached
hereto.

 

(61) “Hilton Accounts” means, collectively, the accounts identified as such on
Schedule B(61) hereto.

 

(62) “Hilton Joint Venture” means Valencia Hotel Joint Venture, a California
general partnership.

 

(63) “Hilton Joint Venture Agreement” means that certain Joint Venture Agreement
(Valencia Hotel Joint Venture) dated June 30, 1989, between Seller and Hilton
Inns, Inc. and any amendments thereto.

 

(64) “Hilton Joint Venture Partnership Interests” means all right, title, and
interest in and to 100% of Seller’s partnership interest in Hilton Joint
Venture, including all of Seller’s rights and obligations (but only to the
extent such obligations accrue, are payable and/or otherwise arise on and after
the Closing Date) under the Hilton Joint Venture Agreement (whether in its

 

- 6 -



--------------------------------------------------------------------------------

individual capacity and/or its capacity as venturer) other than such obligations
relating to real property owned or leased by or on behalf of Seller.

 

(65) “Hilton Joint Venture Real Property” means that certain real property owned
by Hilton Joint Venture located in the City and County and more particularly
described as such in Exhibit “C” attached hereto.

 

(66) “Hilton License Agreement” means that certain License Agreement and License
Fee Rider dated June 30, 1989, between Hilton Joint Venture and Hilton Inns,
Inc., and any amendments thereto.

 

(67) “Hilton Management Agreement” means that certain Management Agreement and
Management Fee Rider dated June 30, 1989, between Hilton Joint Venture and
Hilton Inns, Inc., and any amendments thereto.

 

(68) “Hilton Real Property” means that certain real property located in the City
and County more particularly described as such in Exhibit “B” attached hereto
and incorporated herein by this reference.

 

(69) “Hyatt Cash Accounts” means, collectively, the accounts identified as such
on Schedule B(69) hereto.

 

(70) “Hyatt Hotel Lease” means that certain Hotel Lease Agreement dated December
27, 1996, between Seller, as lessor, and VTC Hotel Company, as lessee, as
amended by First Amendment to Hotel Lease dated January 10, 2002, and Second
Amendment to Hotel Lease dated January 31, 2003, for the lease of the Hyatt Real
Property.

 

(71) “Hyatt Loan” means that certain loan from Hyatt Corporation to VTC Hotel
Company in the maximum principal amount of $1,000,000.00.

 

(72) “Hyatt Management Agreement” means that certain Management Agreement dated
December 27, 1996, and Addendum to Management Agreement dated June 17, 1999,
between VTC Hotel Company and Hyatt Corporation, as operator.

 

(73) “Hyatt Real Property” means that certain real property located in the City
and County more particularly described as such in Exhibit “B” attached hereto.

 

(74) “Improvements” means all buildings, fixtures, structures, parking areas,
landscaping and other improvements constructed and located on the Real Property,
together with all machinery and mechanical, electrical, HVAC and plumbing
systems (other than Personal Property) necessary and/or desirable for the
operation thereof, but excluding any such items owned by Tenants in possession
or public or private utilities or contractors under Contract.

 

(75) “Indebtedness” means (i) all debt obligations for the payment of money or
borrowed money or for the deferred purchase price of property or services, (ii)
obligations evidenced by notes, bonds, debentures or other instruments, (iii)
lease obligations which would normally be capitalized under GAAP, and (iv)
obligations under direct or indirect guarantees of (including obligations,
contingent or otherwise, to assure a creditor against loss in respect of)
indebtedness or obligations of others of types referred to in clauses (i), (ii)
and (iii) above.

 

(76) “Indemnified Party(ies)” is defined in Section 20(f).

 

- 7 -



--------------------------------------------------------------------------------

(77) “Indemnifying Party(ies)” is defined in Section 20(h).

 

(78) “Intellectual Property” means all trademarks, trade names, logos, service
marks, domain names and uniform resource locators, Internet web sites (including
all links and linking rights), patents, copyrights and any and all applications
therefor, and any other intellectual property that are used in the operation of
the Property, the Affiliated Entity Property and/or the respective businesses
and operations of the Affiliated Entities (including the names “Valencia Town
Center,” “Valencia Town Center – Entertainment,” “Valencia Town Center
Entertainment,” “Northpark Village Square,” “Valencia Town Center Mall,” “Hyatt
Valencia,” “Valencia Garden Inn,” “River Oaks,” “Valencia Town Center Shopping
Center,” and any and all trademarks, trade names, logos, and service marks
derived therefrom), but does not include Seller’s trademarks, trade names,
domain names, service marks, Internet web sites and other intellectual property
for “Valencia”, the “Valencia Rotella”, “Newhall Ranch”, “Valencia Water
Company”, “TPC at Valencia”, “Tournament Players Club at Valencia” or the names
of any Affiliates of Seller other than the Affiliated Entities.

 

(79) “Interests” is defined in Section 13(d)(vii).

 

(80) “Licenses and Permits” means (A) all licenses, permits, certificates of
occupancy, approvals, dedications, subdivision maps and entitlements issued,
approved or granted by Authorities to Seller or otherwise held by Seller in
connection with the Property; (B) any and all development rights and other
intangible rights, titles, interests, entitlements and appurtenances owned
and/or held by or on behalf of Seller and that are necessary for the use,
development, management and ownership of the Property; and (C) all licenses,
consents, easements, rights of way and approvals owned and/or held by or on
behalf of Seller and required from private parties to make use of utilities and
to ensure vehicular and pedestrian ingress and egress to the Real Property
and/or the Improvements.

 

(81) “Litigation” means any action, suit, proceeding, Claim, dispute,
arbitration, litigation and/or mediation and/or investigations by any Authority,
including any and all forms of attachments, execution proceedings, assignments
for the benefit of creditors, insolvency and/or bankruptcy proceedings,
reorganizations, condemnation proceedings and proceedings in eminent domain.

 

(82) “Litigation List” is defined in Section 13(b)(i).

 

(83) “LNR Center” means LNR Valencia Welcome Center, LLC, a California limited
liability company and wholly-owned subsidiary of Quincy Buyer.

 

(84) “LNR Headquarters” means LNR Newhall Building, LLC, a California limited
liability company and wholly-owned subsidiary of Causeway Buyer.

 

(85) “Losses” is defined in Section 20(e).

 

(86) “Mall Development Management Agreement” means that certain Development
Management Agreement dated March 18, 2002, as amended by Amendment dated May 16,
2003, between Mall Partnership and Urban, as development manager.

 

(87) “Mall Ground Lease” means that certain Ground Lease dated September 27,
1991, whereby Seller, as lessor, leases the Mall Real Property to Mall
Partnership, as lessee.

 

- 8 -



--------------------------------------------------------------------------------

(88) “Mall Leasing Agreement” means that certain Agreement for Leasing of
Shopping Center dated October 31, 2002, between Mall Partnership and Urban, as
Leasing Agent, and any amendments thereto.

 

(89) “Mall Partnership Deed of Trust” means that certain Deed of Trust dated
September 27, 1991, recorded in the Official Records as Instrument 91-1532531
securing certain obligations of Seller under the Mall Ground Lease and Mall
Partnership Agreement.

 

(90) “Mall Operating Accounts” means those certain accounts identified as such
on Schedule B(69) hereto.

 

(91) “Mall Partnership” means Valencia Town Center Associates, L.P., a
California limited partnership.

 

(92) “Mall Partnership Agreement” means that certain First Amended and Restated
Limited Partnership Agreement of the Mall Partnership dated January 1, 1991, as
amended by Amendment No. 1 dated November 23, 1994, and Amendment No. 2 dated
November 28, 2000, between Seller and Urban Westfield.

 

(93) “Mall Partnership GP Interest” means all right, title and interest in and
to 100% of Seller’s general partnership interest in Mall Partnership, including
all of Seller’s rights and obligations (but only to the extent such obligations
accrue, are payable and/or otherwise arise on and after the Closing Date) under
the Mall Partnership Agreement (whether in its individual capacity and/or its
capacity as general partner) other than such obligations relating to real
property owned or leased by or on behalf of Seller.

 

(94) “Mall Partnership Real Property” means that certain real property owned by
Mall Partnership located in the City and County more particularly described as
such in Exhibit “C” attached hereto.

 

(95) “Mall Promissory Note” means that certain Promissory Note, dated as of
November 28, 2000, in the principal amount of $50,000,000 from Mall Partnership
to Seller, which superceded and replaced in its entirety that certain Promissory
Note, dated as of November 23, 1994, in the original principal amount of
$40,000,000 from Mall Partnership to Seller.

 

(96) “Mall Property Management Agreement” means that certain Property Management
Agreement dated October 31, 2002, between Mall Partnership, as owner, and Urban,
as manager.

 

(97) “Mall Real Property” means that certain real property owned by Seller
located in the City and County more particularly described as such in Exhibit
”B” attached hereto and incorporated herein by this reference.

 

(98) “Master Leases” means the Hyatt Hotel Lease and the Mall Ground Lease.

 

(99) “Master Leases Rent Roll” means, with respect to the Master Leases and the
VTC Master Leases, the rent rolls attached hereto as Schedule B(99), each
reflecting the name of each tenant thereunder, the square footage leased
thereunder, the Rentals thereunder, the amounts of any and all Tenant Deposits,
a Rentals payment schedule (including an aging schedule with

 

- 9 -



--------------------------------------------------------------------------------

respect thereto and including any and all concessions, abatements and/or
adjustments), each as certified, executed and delivered pursuant to Section 8(b)
hereof.

 

(100) “Material Adverse Effect” means, with respect to any Person, any event,
change, condition or effect that is, or could be reasonably expected to be,
materially adverse to the condition (financial or otherwise), properties, assets
(including Intellectual Property and other intangible assets), liabilities,
business, operations, results of operations or prospects of such Person.

 

(101) “Northpark Village Square Real Property” means that certain real property
located in the City and County more particularly described as such in Exhibit
“B” attached hereto and incorporated herein by this reference.

 

(102) “Notice Period” is defined in Section 20(h).

 

(103) “Official Records” means the Official Records of the County.

 

(104) “Opening of Escrow” means the date that Escrow Holder receives a fully
executed original or originally executed counterparts of this Agreement from
Seller and Buyers.

 

(105) “Organizational Documents” means, with respect to Seller and/or any
Affiliated Entity, as applicable, such party’s articles of incorporation,
by-laws, shareholder agreements, partnership agreements, joint venture
agreements, management agreements, and/or other similar organizational documents
(including the Contribution Agreement, the Hilton Joint Venture Agreement and
the Mall Partnership Agreement).

 

(106) “Partnership Interests” means the Hilton Joint Venture Partnership
Interests and Mall Partnership GP Interests.

 

(107) “Partnerships” means, collectively, Hilton Joint Venture and Mall
Partnership.

 

(108) [Intentionally Omitted.]

 

(109) “Person” as used in this Agreement, whether or not capitalized, means any
natural person, corporation, limited liability company, partnership, limited
partnership, limited liability partnership, limited liability limited
partnership, association, governmental agency or subdivision thereof, joint
venture, trust or any other entity.

 

(110) “Personal Property” means all equipment, appliances, tools, machinery,
supplies, building materials and other personal property of every kind and
character held and/or owned by Seller and/or VTC Hotel Company and attached to,
appurtenant to, located in or used in connection with the operation of the
Property including any and all food and beverage and other inventory items owned
by Seller and/or VTC Hotel Company, except for that certain “Time Capsule” and
“Quilt/Tapestry” that are located in the Mall.

 

(111) [Intentionally Omitted.]

 

(112) “Property” means, collectively, the Real Property, the Improvements, the
Personal Property, all of Seller’s right, title and interest in and to the
Intellectual Property, all of Seller’s right, title and interest in and to the
Records and Plans, all of Seller’s right, title and interest in and to the
Tenant Deposits, all of Seller’s and/or VTC Hotel Company’s right, title and

 

- 10 -



--------------------------------------------------------------------------------

interest in and to the Assumed Items, the Mall Promissory Note, the Partnership
Interests and all of Seller’s and VTC Hotel Company’s respective right, title
and interest in and to the Hyatt Cash Accounts, and all of Seller’s and
Affiliates’ right, title and interest, if any, in and to the Hilton Accounts and
the Mall Operating Accounts.

 

(113) “Property Associations” means Town Center West Property Association and
Town Center Property Association.

 

(114) “Purchase Price” is defined in Section 2.

 

(115) “Real Property” means, collectively, the El Torito Real Property, the
Entertainment Real Property, the Hamburger Hamlet Real Property, the
Headquarters Real Property, the Hilton Real Property, the Hyatt Real Property,
the Mall Real Property, the Northpark Village Square Real Property, the Red
Lobster Real Property, the River Oaks Real Property, the Greens Real Property,
the Trader Joes Real Property, the Welcome Center Real Property, and the Wendy’s
Real Property. Each of the foregoing parcels of Real Property includes all
right, title and interest of the Seller in and to all streets, alleys, easements
and rights-of-way in, on, across, in front of, abutting or adjoining that parcel
of Real Property and all rights of surface entry with respect thereto.

 

(116) “Records and Plans” means originals, or, to the extent originals are not
available, true and complete copies, of (A) all business, accounting, financial
and other books and records maintained by Seller in connection with the
ownership and/or operation of the Property, the Affiliated Entity Property
and/or the Affiliated Entities, including with respect thereto, any and all
Organizational Documents, minute books and records, ledgers and records with
respect to stock, partnership interests or other applicable equity interests,
letters from accountants, budgets, property records, title policies, contract
records, correspondence, files, books and other documents of Seller and/or each
Affiliated Entity; (B) all preliminary, final and proposed building plans and
specifications (including “as-built” drawings) respecting the Improvements or
the improvements to the Affiliated Entity Real Property, and (C) all structural
reviews, architectural drawings and all engineering, soils, seismic, geologic
and architectural reports, studies, analyses and certificates and other
documents pertaining to the Property and/or the Affiliated Entity Property which
are within the possession of, under the control of or reasonably available to,
Seller.

 

(117) “Red Lobster Real Property” means that certain real property located in
the City and County more particularly described as such in Exhibit “B” attached
hereto.

 

(118) “Rent Rolls” means, with respect to Tenant Leases and Affiliated Entity
Leases, the rent rolls attached hereto as Schedule B(118), each reflecting with
respect to such Tenant Leases and Affiliated Entity Leases, the name of each
Tenant thereunder, the square footage leased thereunder, the amounts of any and
all tenant deposits (including, any and all Tenant Deposits), the Rentals
thereunder, a Rentals payment schedule (including an aging schedule with respect
thereto and including any and all concessions, abatements and/or adjustments),
each certified, executed and delivered pursuant to Section 8(b) hereof.

 

(119) “Rentals” is defined in Section 11(b).

 

(120) “Required Consents” is defined in Section 13(a)(ii).

 

- 11 -



--------------------------------------------------------------------------------

(121) “River Oaks Real Property” means that certain real property located in the
City and County more particularly described as such in Exhibit “B” attached
hereto.

 

(122) “Schedule of Closing Adjustments” is defined in Section 11(a).

 

(123) “Seller Indemnified Parties” is defined in Section 20(e).

 

(124) “Seller’s Disclosure Schedule” is defined in Section 13.

 

(125) “Seller’s Tax Certificates” is defined in Section 7(e).

 

(126) “Service Contracts” means any and all services, consulting, maintenance,
management, repair and/or leasing Contracts to which Seller and/or any of the
Affiliated Entities is a party, and all warranties, guarantees and bonds in
favor of Seller and/or the Affiliated Entities, in each case, with respect
specifically to the Property or the Affiliated Entity Property, together with
all supplements, amendments and modifications thereto, including the Hyatt
Management Agreement, the Hilton Management Agreement, the Hilton License
Agreement, the Mall Development Management Agreement, the Mall Leasing
Agreement, VTC Master Lease Leasing Agreement, VTC Master Lease Management
Agreement and the Mall Property Management Agreement.

 

(127) “Spectrum Club Real Property” means that certain real property located in
the City and County more particularly described as such in Exhibit “B” attached
hereto.

 

(128) “State” means the State of California.

 

(129) “Taxes” shall mean all federal, state, local or foreign income, gross
receipts, windfall or excess profits, severance, property, production, sales,
use, license, intangible, documentary, excise, franchise, employment,
withholding or similar or any other taxes, together with any interest, additions
or penalties with respect thereto and any interest in respect of such additions
or penalties.

 

(130) “Tax Returns” shall mean all federal, state, local or foreign Tax returns,
Tax reports, Tax filings and declarations of estimated Tax.

 

(131) “Tenant Deposits” means all security deposits, prepaid rentals, fees
(including cleaning fees, if any) and other deposits paid by or on behalf of
Tenants to Seller relative to the Real Property or the VTC Master Leased Real
Property.

 

(132) “Tenant Leases” means all leases, licenses, subleases, rental agreements
and/or occupancy agreements, and all amendments and/or supplements thereto, in
each case, to which Seller is a party as a lessor or sub-lessor and that are
relative to the Real Property or the VTC Master Leased Real Property (together
with all rents, issues and profits thereunder).

 

(133) “Tenant Notification Letters” is defined in Section 7(g).

 

(134) “Tenants” means all Persons leasing, sub-leasing, renting or occupying
space within the Real Property and/or the Affiliated Entity Real Property
pursuant to agreements (including under the Tenant Leases and/or the Affiliated
Entity Leases), other than lessees (but not sub-lessees) under the Master Leases
and other than the lessee under the VTC Master Lease (but not sub-lessees).

 

- 12 -



--------------------------------------------------------------------------------

(135) “The Greens Real Property” means that certain real property located in the
City and County more particularly described as such in Exhibit “B” attached
hereto.

 

(136) “Title Company” means North American Title Company or such other title
company as may be designated by a Buyer and approved by Seller, which approval
shall not be unreasonably withheld, conditioned or delayed.

 

(137) “Title Policy” is defined in Section 9.

 

(138) “To the best of Seller’s knowledge” or other references herein to Seller’s
knowledge mean the knowledge a party would be expected to have by reason of
continued involvement with the Property and/or the Affiliated Entity Property,
as applicable, as owner and managing agent of the Property (including as
majority or sole equityholder of each of the Affiliated Entities), with the
assurance that such knowledge is based upon the good faith, conscientious
exercise of such party’s duties.

 

(139) “Trader Joes Real Property” means that certain real property located in
the City and County more particularly described as such in Exhibit “B” attached
hereto.

 

(140) “Unpaid Rentals” and “Unpaid Rentals Schedule” are each defined in Section
11(b).

 

(141) “Urban” means Urban Retail Properties Co., a Delaware corporation.

 

(142) “Urban Westfield” means Urban Shopping Centers, L.P., an Illinois limited
partnership.

 

(143) “VTC Hotel Company” means VTC Hotel Company, a California corporation.

 

(144) “VTC Hotel Company Stock” means 100% of the issued and outstanding capital
stock of VTC Hotel Company.

 

(145) “VTC Master Lease” means collectively, those certain leases dated as of
December 1, 2000, as amended, between California State Teachers’ Retirement
System, as lessor, and Seller, as lessee, for the lease of the retail and
parking components of the VTC Master Leased Real Property, including all
consents to any subleases, as follows:

 

(i) Valencia Town Center I Master Retail Lease (24300 Town Center Drive);

 

(ii) Valencia Town Center II Master Retail Lease (24303 Town Center Drive);

 

(iii) Valencia Town Center III Master Retail Lease T (24305 Town Center Drive);

 

(iv) Valencia Town Center III North Parking Structure Master Retail Lease.

 

(146) “VTC Master Lease Leasing Agreement” means that certain Agreement for
Leasing of Entertainment Center dated October 31, 2002, between Seller and
Urban, as leasing agent, as amended.

 

- 13 -



--------------------------------------------------------------------------------

(147) “VTC Master Lease Management Agreement” means that certain Property
Management Agreement dated October 31, 2002 between Seller and Urban, as
manager, as amended.

 

(148) “VTC Master Leased Real Property” means that certain real property located
in the City and the County more particularly described as such in Exhibit “B”
attached hereto.

 

(149) “Welcome Center Lease” that certain lease dated January 27, 2004 between
LNR Center, as landlord, and Seller, as tenant, for the lease of the Welcome
Center Real Property.

 

(150) “Welcome Center Real Property” means that certain real property located in
the City and County more particularly described as such in Exhibit “B” attached
hereto.

 

(151) “Wells Fargo Deeds of Trust” means those certain Deeds of Trust, each
dated November 22, 1994 recorded in the Official Records as Instruments
942261603, 942261604, and 942261605, as amended.

 

(152) “Wendy’s Real Property” means that certain real property located in the
City and County more particularly described as such in Exhibit “B” attached
hereto.

 

(153) Other Definitional Provisions:

 

(i) The words “hereof”, “herein”, and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.

 

(ii) The terms defined in the singular shall have comparable meaning when used
in the plural, and vice versa.

 

(iii) The words “including” and “include” and other words of similar import
shall be deemed to be followed by the phrase “without limitation”.

 

(iv) The terms “dollars” and “$” shall mean United States Dollars.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyers hereby agree
that the terms and conditions of this Agreement and the instructions to Escrow
Holder with regard to the Escrow created pursuant hereto are as follows:

 

AGREEMENT:

 

1. Purchase and Sale. Seller agrees to sell, transfer, assign and convey to
Buyers and/or one or more of Buyers’ designees who are Affiliates or
subsidiaries of one or more Buyers, and Buyers agree to purchase from Seller,
each Buyer’s respective portion of the Property, as designated in Schedule 4 and
upon the terms and conditions set forth in this Agreement.

 

2. Purchase Price. The aggregate purchase price (the “Purchase Price”) for the
Property shall be Two Hundred Twenty-Eight Million and 00/100 Dollars
($228,000,000.00), as adjusted pursuant to the Closing Adjustments set forth in
Section 11 hereof.

 

- 14 -



--------------------------------------------------------------------------------

3. Payment of Purchase Price. The Purchase Price shall be payable as follows:

 

(a) Cash to Close. On or before the Closing Date, Buyers shall deposit into
Escrow cash or Cash Equivalent which, in the aggregate, shall be equal to the
Purchase Price (the “Cash to Close Payment”), which Cash to Close Payment shall
be held in Escrow and applied and credited, together with any and all interest
earned thereon and as adjusted pursuant to the Closing Adjustments set forth in
Section 11 hereof (the “Adjusted Cash to Close Payment”), at the Closing Date by
the Escrow Holder toward payment of the Purchase Price in accordance with the
provisions of Section 5 hereof.

 

(b) Sale of any Property. In the event that the Seller shall consummate the sale
of any Property to a third party on or prior to the Closing Date, Buyers shall
receive an amount equal to the net proceeds of sale after deduction only for
reasonable and customary Seller closing costs. In the event that Seller has
entered into a binding commitment for sale of any Property pursuant to which
closing is scheduled at any time after the Closing Date, the purchase agreement
or other instrument evidencing such commitment, together with any other
associated rights shall be assigned to a Buyer (designated by Buyers in their
sole discretion) as part of the Assumed Items.

 

4. Condition of Interests to be Conveyed.

 

(a) Condition of Title; Grant Deed and Bill of Sale.

 

(i) At the Closing Date (i) fee simple title to the Real Property and
Improvements shall be conveyed to Buyers and/or their respective designee(s) (in
accordance with Schedule 4 hereof) by Seller by Grant Deed, and (ii) each of VTC
Hotel Company’s and Seller’s interest in the Personal Property and the Records
and Plans (other than any Organizational Documents with respect to which
Seller’s interest is being conveyed separately pursuant to this Agreement) shall
be conveyed to Buyers and/or their respective designee(s) (in accordance with
Schedule 4 hereof) by Seller by Bill of Sale, in the case of clauses (i) and
(ii) above, subject only to the following matters (collectively, the “Approved
Title Conditions”): (a) real property Taxes and assessments not then delinquent;
(b) matters affecting the condition of title to the Property created by or with
the written consent of the applicable Buyer; (c) with respect to the Hilton
Joint Venture Real Property, the Existing Financing; (d) the printed exceptions
(other than those with respect to survey matters) listed in Schedule B of the
Title Policy; (e) all the documents and instruments to be recorded in accordance
with this Agreement; and (f) the mineral and water reservations set forth in the
Grant Deeds.

 

(ii) Promptly following Closing, Buyers and Seller will negotiate and cooperate
in good faith as to the form and substance of covenants, conditions and
restrictions (“CCRs”) for the Green Real Property, Hamburger Hamlet Real
Property, El Torito Real Property, Wendy’s Real Property, and Red Lobster Real
Property. The form and substance of the CCRs shall be commercially reasonable
and consistent with similar documents recorded by Seller in the Valencia
project, and provide Seller with declarant’s rights under the CCRs. Under no
circumstances shall the terms or existence of the CCRs (i) violate any
Governmental Restrictions applicable to such Real Property or (ii) violate the
terms of any lease of the applicable Real Property. Upon agreement by Buyers and
Seller to the terms and conditions of the CCRs, Buyer and Seller shall cause
such agreed upon CCRs to be recorded against the applicable Real Property and
deemed an Approved Title Condition.

 

(iii) Seller shall not be required to cure any defects with respect to the Real
Property or the Affiliated Entity Real Property; provided, however, that,
notwithstanding

 

- 15 -



--------------------------------------------------------------------------------

the foregoing, (A) Seller, on behalf of itself and its Affiliates hereby
releases Buyers, its designees and each of their respective successors and
assigns, from any obligation to remove any Improvement existing as of the
Closing Date from any property owned or held by or on behalf of Seller or any of
its Affiliates or from any easement, right of way or other such interest owned
or held by or on behalf of Seller or any of its Affiliates, and (B) Seller, upon
request from any Buyer or designee thereof made within 180 days following the
Closing Date, shall, and shall cause each of its Affiliates to, without further
payment or other consideration, irrevocably grant to the owner of such
encroaching Improvement such licenses, easements, rights of way and/or other
rights as may be necessary and/or appropriate to fully permit such encroachments
and to provide marketable title and insurable access with respect to the Real
Property in question.

 

(b) Condition of Assigned Property. At the Closing Date (i) Seller’s interest in
the Assumed Items (other than the Tenant Leases, the Hilton Joint Venture
Agreement, the Mall Partnership Agreement, the Mall Partnership Deed of Trust,
the Contribution Agreement, the Master Leases and the Hyatt Management
Agreement) shall be assigned to Buyers and/or their respective designee(s) (in
accordance with Schedule 4 hereof) by General Assignment, (ii) Seller’s
interests under each of the Master Leases and the VTC Master Lease, and in the
Tenant Leases and Tenant Deposits shall be conveyed to Buyers and/or their
respective designee(s) (in accordance with Schedule 4 hereof) by Seller by
Assignment of Leases, (iii) VTC Hotel Company’s interest under the Hyatt
Management Agreement shall be conveyed to the applicable Buyer and/or its
designee (in accordance with Schedule 4 hereof) by Assignment of Management
Agreement, (iv) VTC Hotel Company’s tenant interest under the Hyatt Hotel Lease
shall be conveyed to the applicable Buyer and/or its designee (in accordance
with Schedule 4 hereof) by Assignment of Lease, and (v) Seller’s interest under
the Mall Partnership Deed of Trust shall be conveyed to the applicable Buyer
and/or its designee (in accordance with Schedule 4 hereof) by Assignment and
Assumption of Mall Partnership Deed of Trust, in the case of clauses (i) through
(v) above, free and clear of all security interests, liens, pledges,
assignments, Claims and other encumbrances other than Approved Title Conditions.

 

(c) Condition of Partnership Interests. At the Closing Date, the Partnership
Interests shall be conveyed to VTC Holdings Buyer and Hotel Holdings Buyer
and/or their respective designee(s) (in accordance with Schedule 4 hereof) by
Seller by Assignment of Partnership Interest, free and clear of all security
interests, liens, pledges, assignments, Claims and other encumbrances, as
follows: (i) the Hilton Joint Venture Partnership Interests to Hotel Holdings
Buyer and/or its designee(s) (in accordance with Schedule 4 hereof), and (ii)
the Mall Partnership GP Interests to VTC Holdings Buyer and/or its designee(s)
(in accordance with Schedule 4 hereof).

 

(d) Condition of Property and Affiliated Entity Property. Buyers agree that,
except for the representations and warranties and covenants of Seller as set
forth in this Agreement and the documents and instruments executed and delivered
pursuant to this Agreement, Buyers will acquire the Property “AS IS”, with all
latent and patent defects, subject to the Seller’s performance of its obligation
under this Agreement.

 

(e) Condition of Mall Promissory Note. At the Closing Date, the Mall Promissory
Note having an outstanding principal balance of $50,000,000 shall be endorsed by
Seller over to VTC Holdings Buyer and/or its designee(s) (in accordance with
Schedule 4 hereof), free and clear of all security interests, liens, pledges,
assignments, Claims and other encumbrances.

 

- 16 -



--------------------------------------------------------------------------------

(f) Assumption of Certain Liabilities. In addition to paying the Purchase Price
as provided hereunder, each of the Buyers and/or their respective designee(s)
(in accordance with Schedule 4 hereof) will assume at the Closing Date and pay,
honor and discharge when due any and all liabilities and obligations of Seller
arising out of or in connection with the Assumed Items, but only to the extent
such liabilities and obligations accrue, are payable and/or otherwise arise
after the Closing Date (collectively, the “Assumed Liabilities”).

 

(g) Liabilities Not Assumed. Except for payment of the Purchase Price and its
assumption of the Assumed Liabilities, Buyers shall not be obligated to pay or
perform or otherwise be responsible for any liabilities of Seller or any of the
Seller’s Affiliates or the Affiliated Entities, their respective employees,
partners, members, managers, directors, officers, representatives or agents
whatsoever. Without limiting the generality of the foregoing, except for the
Assumed Liabilities, it is hereby expressly acknowledged and agreed that none of
the Buyers, nor any of their designees to which any Property is being conveyed
hereunder, shall assume or succeed to any labor or other employment Contracts
applicable to Seller, if any, and shall not pay, assume or have any obligation
of any kind with respect thereto, or with respect to any employees or with
respect to any of the following liabilities:

 

(i) any liabilities to any employee, partner, member, director, officer,
representative and/or agent of Seller or any of its Affiliates (including any
liabilities for severance or termination pay to former or current directors,
shareholders, members, managers, officers, employees, representatives or
agents);

 

(ii) any liabilities for any Taxes of Seller or any of its Affiliates or the
Affiliated Entities, their respective employees, partners, members, managers,
directors, officers, representatives or agents arising out of or incident to the
negotiation and execution of this Agreement;

 

(iii) any obligation, covenant or other agreement of Seller set forth in this
Agreement which is to survive Closing.

 

5. Escrow. Buyers and Seller shall promptly establish the Escrow for the
consummation of the transactions contemplated by this Agreement by delivering a
fully executed copy of this Agreement to Escrow Holder. Escrow Holder shall
notify Buyers and Seller in writing of the date of the Opening of Escrow. Buyers
and Seller hereby authorize their respective attorneys to execute and deliver to
Escrow Holder any additional or supplementary instructions as may be necessary
or convenient to close the transactions contemplated hereby; provided, however,
that any such additional or supplementary instructions shall not conflict with,
amend or supersede any portions of this Agreement.

 

6. Conditions to the Closing.

 

(a) Conditions Precedent to Buyers’ Obligations. The Closing and Buyers’
obligations with respect to the transactions contemplated by this Agreement are
subject to the satisfaction of the following conditions for Buyers’ benefit, not
later than the Closing Date (unless otherwise provided), and the obligations of
the parties with respect to such conditions are as follows:

 

(i) Existing Financing Statement. The Escrow Agent shall have received, with
respect to each holder of Existing Financing, a statement setting forth the
outstanding principal balance and accrued but unpaid interest with respect
thereto (the “Existing Financing Statement”).

 

- 17 -



--------------------------------------------------------------------------------

(ii) Representations, Warranties and Covenants of Seller. Seller shall have duly
performed each and every covenant, agreement and/or obligation to be performed
by Seller on or prior to the Closing Date hereunder in all material respects and
Seller’s representations and warranties set forth herein shall be true and
correct in all material respects as of the Closing Date as if made on the
Closing Date, and Buyers shall have received a certificate to such effect dated
the Closing Date and executed by a duly authorized officer of Seller.

 

(iii) No Material Changes. At the Closing Date, there shall have been no
material adverse changes in the physical or financial condition or prospects of
the Property or the Affiliated Entity Property, or the assets, properties,
operations, businesses and/or prospects of any of the Affiliated Entities, as
determined in Buyers’ reasonable business judgment.

 

(iv) Seller’s Deliveries. Seller shall have delivered the items that it is
required to deliver pursuant to Sections 7 and 8 and such other items relating
to the Property and/or the Affiliated Entity Property as Buyers may reasonably
require.

 

(v) Title Insurance. As of the Closing Date, the Title Company shall have issued
or shall have committed to issue the Title Policy to Buyers.

 

(vi) Delivery of Schedule of Closing Adjustments. Seller shall have executed and
delivered to the Escrow Holder the Schedule of Closing Adjustments duly executed
and delivered by Buyers.

 

(vii) Hyatt Loan. Any and all amounts outstanding, if any, under the Hyatt Loan,
if any, shall have been satisfied and evidence thereof delivered to Buyers.

 

(viii) Headquarters Lease. Seller shall have executed and delivered the
Headquarters Lease.

 

(ix) Welcome Center Lease. Seller shall have executed and delivered the Welcome
Center Lease.

 

The conditions set forth in this Section 6(a) are solely for the benefit of
Buyers and may be waived only by Buyers. Buyers shall at all times have the
right to waive any condition. Such waiver or waivers shall be in writing.
Neither Seller nor Buyers shall act for the purpose of permitting or causing any
condition to fail (except to the extent any Buyer, in its own discretion,
exercises its right to disapprove any such items or matters). Buyers and their
designees acknowledge and agree that the execution of this Agreement shall be
deemed Buyer’s acknowledgement that the Closing conditions have been satisfied
or waived by Buyers and their designees.

 

(b) Conditions Precedent to Seller’s Obligations. The Closing and Seller’s
obligations with respect to the transaction contemplated by this Agreement are
subject to:

 

(i) Representations, Warranties and Covenants of Buyers. Buyers shall have duly
performed each and every covenant, agreement and/or obligation to be performed
by Buyers on or prior to the Closing Date hereunder in all material respects and
Buyers’ representations and warranties set forth herein shall be true and
correct in all material respects as of the Closing Date as if made on the
Closing Date, and Seller shall

 

- 18 -



--------------------------------------------------------------------------------

have received a certificate to such effect dated the Closing Date and executed
by a duly authorized officer of each Buyer.

 

(ii) Buyers’ Deliveries. Buyers shall have delivered the items that it is
required to deliver pursuant to Sections 7 and 8 hereof.

 

(iii) Delivery of Cash to Close Payment. Buyers’ delivery to Escrow Holder on or
before the Closing Date, for escrowing and adjustment pursuant to the Closing
Adjustments as provided herein, of the Cash to Close Payment in accordance with
Section 3 of this Agreement.

 

(iv) Headquarters Lease. LNR Headquarters shall have executed and delivered the
Headquarters Lease.

 

(v) Welcome Center Lease. LNR Center shall have executed and delivered the
Welcome Center Lease.

 

(vi) Delivery of Schedule of Closing Adjustments. Buyers shall have executed and
delivered to the Escrow Holder the Schedule of Closing Adjustments duly executed
and delivered by Seller.

 

The conditions set forth in this Section 6(b) are solely for the benefit of
Seller and may be waived only by Sellers. Seller’s execution of this Agreement
shall be deemed Seller’s acknowledgement that Closing conditions have been
satisfied or waived.

 

(c) Failure of Conditions to Closing. In the event any of the conditions set
forth in Section 6(a) or Section 6(b) are not timely satisfied or waived, for a
reason other than the material default of Buyers or Seller under this Agreement:

 

(i) This Agreement, the Escrow and the rights and obligations of Buyers and
Seller shall terminate, except as otherwise provided herein; provided, however,
no such termination shall occur until Buyers or Seller, as applicable, has had
the opportunity to waive the failed condition within two (2) Business Days after
receipt of written notice from the other party;

 

(ii) Escrow Holder is hereby instructed to promptly return to Seller and Buyers
all funds and documents deposited by them, respectively, into Escrow which are
held by Escrow Holder on the date of said termination (in the case of the party
otherwise entitled to such funds, however, less the amount of any cancellation
charges required to be paid by such party under Section 6(d)).

 

(d) Cancellation Fees and Expenses. In the event this Escrow terminates because
of the nonsatisfaction of any condition for a reason other than the material
default of Buyers or Seller under this Agreement, the cancellation charges
required to be paid by and to Escrow Holder and the Title Company shall be borne
one-half (1/2) by Seller and one-half (1/2) by Buyers and all other charges
shall be borne by the party incurring same.

 

- 19 -



--------------------------------------------------------------------------------

7. Deliveries to Escrow Holder. Seller and Buyers, as applicable, hereby
covenant and agree to deliver or cause to be delivered to Escrow Holder on or
prior to the Closing Date the following instruments and documents, the delivery
of each of which shall be a condition to the Closing:

 

(a) Grant Deed. The Grant Deed or Grant Deeds, duly executed and acknowledged in
recordable form by Seller, conveying the Real Property and Improvements to the
applicable Buyer and/or its respective designees (in Buyers’ sole discretion and
as designated in Schedule 4 hereof) free and clear of all security interests,
liens, pledges, assignments, Claims and other encumbrances subject only to the
Approved Title Conditions.

 

(b) Bill of Sale. A bill of sale, or bills of sale with respect to each Real
Property if requested by Buyer (in either case, the “Bill of Sale”), duly
executed and acknowledged by Seller in favor of to the applicable Buyer and/or
its respective designees (in Buyers’ sole discretion and as designated in
Schedule 4 hereof) assigning and conveying to such Buyer and/or designee(s) all
of Seller’s right, title and interest in and to the Personal Property and the
Records and Plans free and clear of all security interests, liens, pledges,
assignments, Claims and other encumbrances subject only to the Approved Title
Conditions. The Bill of Sale shall be in the form of, and upon the terms
contained in, Exhibit “E” attached hereto. If any items of Personal Property are
licensed or registered motor vehicles, Seller shall also deliver to the
applicable Buyer and/or its respective designees (in Buyers’ sole discretion and
as designated in Schedule 4 hereof) assignments of title to all such vehicles
together with the original certificates of title thereto.

 

(c) Assignment of Leases. An Assignment (or if requested by Buyer, Assignments)
of Leases and Assumption Agreement (“Assignment of Leases”) duly executed and
acknowledged by Seller and the applicable Buyer and/or its respective designees
(in Buyers’ sole discretion and as designated in Schedule 4 hereof) in
recordable form, assigning to such Buyer and/or designee(s) all of Seller’s
right, title and interest in and to all of the Tenant Leases and Tenant
Deposits. The Assignment of Leases shall be in the form, and upon the terms
contained in, Exhibit “F” attached hereto.

 

(d) General Assignment. An Assignment and Assumption Agreement with respect to
each Real Property, in the form of and upon the terms contained in Exhibit “G”
attached hereto, duly executed by Seller and the applicable Buyer and/or its
respective designees (in Buyers’ sole discretion and as designated in Schedule 4
hereof), assigning to such Buyer and/or designee(s), all of Seller’s right,
title and interest in and to all the Assumed Items corresponding to such Real
Property (other than the Tenant Leases, the Master Leases and the Hyatt
Management Agreement) (all such Assignment and Assumption Agreements
collectively, the “General Assignment”).

 

(e) Seller’s Tax Certificates. A Certificate of Non-Foreign Status and a
California Withholding Exemption Certificate (collectively, “Seller’s Tax
Certificates”), duly executed by Seller, in the form of Exhibits “H” and “H-1”,
respectively attached hereto.

 

(f) Proof of Authority. Such proof of Seller’s and its general partner’s
authority and authorization to enter into this Agreement and the transactions
contemplated hereby and such proof of the power and authority of the
individual(s) executing and/or delivering any instruments, documents or
certificates on behalf of Seller to act for and bind Seller as may be reasonably
required by the Title Company and/or Buyers.

 

(g) [Intentionally omitted.]

 

(h) [Reserved.]

 

(i) Lien Affidavits. Any lien, possession or gap affidavits or mechanic’s lien
indemnifications as may be reasonably requested by the Title Company in order to
issue the Title

 

- 20 -



--------------------------------------------------------------------------------

Policy; as of 11:00 A.M. (Pacific Time), or such other time as the parties may
agree, on the Closing Date even though the Close of Escrow shall occur as of
8:00 A.M. (Pacific Time) on January 28, 2004, when the Grant Deed shall be
recorded with the County.

 

(j) Assignment of Lease - Mall. An Assignment of Lease and Assumption Agreement
(“Assignment of Lease - Mall”) duly executed and acknowledged by Seller and the
VTC Holdings Buyer and/or its respective designees (as designated in Schedule 4
hereof) in recordable form, assigning to such Buyer and/or designee(s) all of
Seller’s right, title and interest in and to the Mall Ground Lease. The
Assignment of Lease - Mall shall be in the form, and upon the terms contained
in, Exhibit “F” attached hereto.

 

(k) Assignment of Lease – Hyatt (Landlord). An Assignment of Lease and
Assumption Agreement (“Assignment of Lease – Hyatt (Landlord)”) duly executed
and acknowledged by Seller and the applicable Buyer and/or its designee (in
accordance with Schedule 4 hereof) in recordable form, assigning to such Buyer
and/or designee(s) all of Seller’s right, title and interest in and to the Hyatt
Hotel Lease. The Assignment of Lease – Hyatt (Landlord) shall be in the form,
and upon the terms contained in, Exhibit “F” attached hereto.

 

(l) Assignment of Lease - VTC Master Lease. An Assignment of Lease and
Assumption Agreement (“Assignment of Lease - VTC Master Lease”) duly executed
and acknowledged by Seller and the applicable Buyer and/or its designee (in
accordance with Schedule 4 hereof) in recordable form, assigning to such Buyer
and/or designee(s) all of Seller’s right, title and interest in and to the VTC
Master Lease. The Assignment of Lease - VTC Master Lease shall be in the form,
and upon the terms contained in Exhibit “F-1” attached hereto.

 

(m) Assignment of Partnership Interest Hilton. The Assignment of Partnership
Interest with respect to the Hilton Joint Venture Partnership Interest, duly
executed and delivered by each of Seller and the applicable Buyer and/or its
designee (in accordance with Schedule 4 hereof).

 

(n) Assignment of Partnership Interest Mall. The Assignment of Partnership
Interest with respect to the Mall Partnership GP Interest, duly executed and
delivered by each of Seller and the applicable Buyer and/or its designee (in
accordance with Schedule 4 hereof).

 

(o) Mall Promissory Note. The original Mall Promissory Note, endorsed by Seller
to the order of the applicable Buyer and/or its designee (in accordance with
Schedule 4 hereof).

 

(p) Assignment of Lease – Hyatt (Tenant). An Assignment of Lease and Assumption
Agreement (“Assignment of Lease – Hyatt (Tenant)”) duly executed and
acknowledged by VTC Hotel Company and the applicable Buyer and/or its designee
(in accordance with Schedule 4 hereof) in recordable form, assigning to such
Buyer and/or designee(s) all of VTC Hotel Company’s right, title and interest in
and to the Hyatt Hotel Lease. The Assignment of Lease - Hyatt (Tenant) shall be
in the form, and upon the terms contained in, Exhibit “F” attached hereto.

 

(q) Assignment of Management Agreement. The Assignment of Management Agreement
shall be in the form, and upon the terms contained in, Exhibit “F-2 attached
hereto.

 

(r) Certificates and Other Documentation. Certificate from a duly authorized and
appointed officer of each Buyer and Seller in the respective forms attached as
Exhibit “I” executed by such officer.

 

- 21 -



--------------------------------------------------------------------------------

(s) Assignment of Hyatt Management Agreement. An Assignment and Assumption
Agreement (“Assignment of Management Agreement”), duly executed and acknowledged
by VTC Hotel Company and the applicable Buyer and/or its designee (in accordance
with Schedule 4 hereof) assigning to such Buyer or designee all of VTC Hotel
Company’s interest in and to the Hyatt Management Agreement. The Assignment of
Management Agreement shall be in the form, and upon the terms contained in,
Exhibit “F-3” attached hereto.

 

(t) Headquarters Lease. The Headquarters Lease, duly executed and delivered by
each of LNR Headquarters and Seller.

 

(u) Welcome Center Lease. The Welcome Center Lease, duly executed and delivered
by each of LNR Center and Seller.

 

(v) Assignment and Assumption of Mall Partnership Deed of Trust. An Assignment
and Assumption of Mall Partnership Deed of Trust, duly executed and delivered by
the applicable Buyer or designee thereof and Seller in substantially the form
agreed upon by such parties.

 

(w) Assignment of County Indemnification Agreement. An Assignment of County
Indemnification Agreement, duly executed and delivered by the applicable Buyer
or designee thereof and Seller in substantially the form agreed upon by such
parties.

 

(x) Assignment of Seller’s Rights Under Parking and Other REA’s. An Assignment
of Seller’s Rights Under Parking and Other REA’s, duly executed and delivered by
the applicable Buyer or designee thereof and Seller in substantially the form
agreed upon by such parties.

 

(y) Assumption Agreement and Continuing Disclosure Certificate – Land Owner. An
Assumption Agreement and Continuing Disclosure Certificate – Land Owner (with
respect to CFD Reporting Obligation), duly executed and delivered by the
applicable Buyer or designee thereof and Seller in substantially the form agreed
upon by such parties.

 

8. Deliveries to Buyers Upon Closing Date. Seller hereby covenants and agrees to
deliver to Buyers, on or prior to the Closing Date, possession of the Property
(subject to the rights of Tenants, including Seller, under Leases, including the
Headquarters Lease and Welcome Center Lease) and to deliver the following items
to the recipient(s) designated below, the delivery of which shall also be a
condition to the Closing:

 

(a) Leases. To Buyers, originals of all Tenant Leases, Master Leases and
Affiliated Entity Leases or, to the extent the originals are unavailable,
duplicate originals with a certificate executed by Seller warranting the
authenticity of such duplicate original.

 

(b) Rent Rolls. To Buyers, the Rent Roll, the Master Leases Rent Roll, the
Prepaid Rentals Schedule and the Unpaid Rentals Schedule, each updated as of the
Closing Date, certified as to its accuracy and executed by Seller.

 

(c) VTC Master Lease. To Buyers, an original of the VTC Master Lease or, to the
extent the original is unavailable, a duplicate original with a certificate
executed by Seller warranting the authenticity of such duplicate original.

 

(d) Service Contracts. To Buyers, the list of Service Contracts, updated as of
the Closing Date, and originals of all Service Contracts (including the Assumed
Service Contracts) or, to the

 

- 22 -



--------------------------------------------------------------------------------

extent the originals are unavailable, duplicate originals with a certificate
executed by Seller warranting the authenticity of such duplicate original.

 

(e) Existing Financing Documents. To Buyers, the list of Existing Financing
Documents, updated as of the Closing Date, and originals of all Existing
Financing Documents or, to the extent the originals are unavailable, duplicate
originals with a certificate executed by Seller warranting the authenticity of
such duplicate original.

 

(f) Records and Plans. To Buyers, all Records and Plans with respect to the
Property and/or the Affiliated Entity Property.

 

(g) Keys. To Buyers, keys to all entrance doors to the Improvements (except the
Headquarters Real Property and the Welcome Center Real Property) and keys to all
Personal Property located on the Property, if any, and all personal property
located on the Affiliated Entity Property, if any, which keys shall be properly
tagged for identification.

 

(h) Personal Property. To Buyers, the Personal Property Schedule, updated as of
the Closing Date, and possession of the Personal Property, if any, and of all
Affiliated Entity Personal Property, if any.

 

(i) Licenses and Permits. To Buyers, possession of originals of all Licenses and
Permits and Affiliated Entity Licenses and Permits or, to the extent the
originals are unavailable, duplicates or copies of originals with a certificate
executed by Seller warranting the authenticity of such duplicates or copies.

 

9. Title Insurance. At the Closing Date, Seller shall cause the Title Company to
issue to the applicable Buyer and/or its respective designees (in Buyers’ sole
discretion and as designated in Schedule 4 hereof), upon payment of a normal
premium by Seller, a CLTA Owner’s (or Leasehold with respect to the Buyer’s
leasehold interest in the VTC Master Leased Real Property) Form Policy of Title
Insurance with any title endorsements reasonably requested by Buyers (including
non-imputation and change of partners, if available) showing fee title (or
leasehold title with respect to the Buyer’s leasehold interest in the VTC Master
Leased Real Property) to the Real Property vested in such Buyer and/or
designee(s), leasehold interest in the VTC Master Leased Real Property vested in
the applicable Buyer and/or its respective designees (in Buyers’ sole discretion
and as designated in Schedule 4 hereof), fee title to the Mall Partnership Real
Property vested in the Mall Partnership, and fee title to the Hilton Joint
Venture Real Property vested in Hilton Joint Venture, all subject only to the
Approved Title Conditions (“Title Policy”). Buyers may, at their option, request
an Extended Coverage ALTA Owner’s (or Leasehold with respect to the Buyer’s
leasehold interest in the VTC Master Leased Real Property) Form Policy of Title
Insurance with any title endorsements reasonably requested by Buyer (including
non-imputation and change of partners, if available) showing fee title (or
leasehold title with respect to Buyers’ leasehold interest in the VTC Master
Leased Real Property) to the Property vested in the applicable Buyer and/or its
respective designees (in Buyers’ sole discretion and as designated in Schedule 4
hereof), fee title to the Mall Real Property vested in Mall Partnership and for
title to the Hilton Joint Venture Real Property vested in the Hilton Joint
Venture, as the case may be, subject only to the Approved Title Conditions
(“ALTA Title Policy”) provided that, any additional premium in connection with
the issuance of such ALTA Title Policy, any increase in the insured amount in
excess of the Purchase Price and such endorsements shall be Buyers’ sole
responsibility. The Title Policy shall be issued with liability in an amount
equal to the Purchase Price. Buyers shall have the right to require the Title
Company to obtain co-insurance or reinsurance (together with agreements in a
form and content reasonably satisfactory to Buyers providing the applicable
Buyer and/or its designee(s) with the right of “direct access” against the
reinsurance) with respect to the Title Policy in such amount and with such title
companies as Buyers

 

- 23 -



--------------------------------------------------------------------------------

determine in Buyers’ reasonable discretion. By executing this Agreement, Buyer
hereby approves the Title Policy / ALTA Title Policy.

 

10. Costs and Expenses. Seller shall pay (a) the premium for the Title Policy,
(b) all documentary transfer Taxes, (c) one-half (1/2) of all document recording
charges, Escrow fees and costs, (d) Seller’s share of Closing Adjustments, and
(e) all transfer, defeasance and/or assumption fees and costs incurred in
connection with the assumption of and/or the taking subject to the Existing
Financing by Buyers. Buyers shall collectively pay (a) any additional premium
for the ALTA Title Policy including mortgagee’s title insurance, survey costs
and endorsements, (b) one-half (1/2) of all document recording charges, Escrow
fees and costs, and (c) Buyers’ collective share of Closing Adjustments. Buyers
and Seller shall each pay all legal and professional fees and fees of other
consultants incurred by Buyers and Seller, respectively. Seller and Buyers
hereby agree that the Purchase Price and all portions thereof shall be allocated
to the Property in the manner set forth on Schedule “10”. Buyers and Seller each
shall report the purchase and sale of the Property for all Tax purposes in a
manner consistent with such allocation in compliance with Section 1060 of the
Internal Revenue Code of 1986, as amended (the “Code”), including filing all
forms required under such Code. All other costs and expenses shall be allocated
between Buyers and Seller in accordance with the customary practice of the
County. Closing costs not specifically allocated in the preceding provisions of
this Section 10 shall be allocated between the parties in accordance with the
customary practices of the County.

 

11. Closing Adjustments. On or prior to the Closing Date, the Purchase Price
shall be adjusted as follows (the “Closing Adjustments”):

 

(a) General. All Rentals, revenues, and other income, if any, from the Property,
and Taxes, assessments, improvement bonds and other regular expenses, if any,
affecting the Property shall be paid or shall be apportioned and prorated as of
11:59 P.M. on the day preceding the Closing Date by way of an adjustment to the
Purchase Price in accordance with the provisions set forth below; provided,
however, that no Closing Adjustment shall be made with respect to the Hyatt Real
Property and/or the Hyatt Hotel and all costs, income and expense attributable
to the Hyatt Hotel and/or the Hyatt Real Property shall be prorated and adjusted
by the parties after the Closing Date as if the Hyatt Hotel Lease did not exist
and Seller shall be entitled to all revenue earned and shall be responsible for
all costs and expenses with respect to the Hyatt Hotel and the Hyatt Real
Property for the night preceding the Closing Date and prorations for the Hyatt
Hotel and the Hyatt Real Property shall be calculated as of check-out time on
the Closing Date. For purposes of calculating prorations, Buyers and/or its
designee(s), as applicable, shall be deemed to be in title to the Property, and
therefore entitled to the income and responsible for the expenses, for the
entire day upon which the Closing Date occurs, except as provided otherwise for
the Hyatt Property. Any apportionments and prorations which are not expressly
provided for below shall be made in accordance with customary practice in the
County. Buyers and Seller shall jointly prepare and deliver to Escrow Holder, at
least one day prior to the Closing Date, a schedule setting forth the agreed
upon Closing Adjustments (the “Schedule of Closing Adjustments”); provided,
however, Buyers and Seller shall prepare the Schedule of Closing Adjustments for
Hilton Joint Venture, Mall Partnership and Hyatt Property as soon as reasonably
practicable after the Close of Escrow and the parties shall cooperate with each
other to obtain all necessary information from third parties to complete such
prorations and adjustments. Closing Adjustments, as set forth in the Schedule of
Closing Adjustments, shall be paid by Buyers to Seller (if the prorations result
in a net credit to the Seller) or by Seller to Buyers (if the prorations result
in a net credit to Buyers), by increasing or reducing the cash or Cash
Equivalent to be delivered from the Escrow by Escrow Holder to Seller or Buyers,
as applicable, at the Closing Date. Any Closing Adjustments not determined or
not agreed upon as of the Closing Date shall

 

- 24 -



--------------------------------------------------------------------------------

be paid by Buyers to Seller, or by Seller to Buyers, as the case may be, in cash
or Cash Equivalent as soon as practicable following the Closing Date.

 

(b) Unpaid Rentals. The term “Rentals“ means fixed monthly rentals, additional
rentals, percentage rentals, escalation rentals, retroactive rentals, operating
cost pass-throughs and other similar sums and charges payable by Tenants under
the Tenant Leases or Affiliated Entity Leases or by the lessees under the Master
Leases or the VTC Master Lease. The term “Unpaid Rentals” means such Rentals
with respect to which payment thereof has not been made or deemed made as of the
Closing Date (including all such Rentals that have been deferred and/or
forborne), whether due or not yet due as of the Closing Date and whether
attributable to periods prior to, on or after the Closing Date, as such are set
forth in Schedule “11(b)” hereof (the “Unpaid Rentals Schedule”). On and after
the Closing Date, each of the applicable Buyers and/or their respective
designee(s), as applicable, shall have, as between them and Seller, the
exclusive right to collect any and all Unpaid Rentals, and shall exercise
reasonable and good faith efforts to do so (to the extent then due or as and
when they become due) with respect to Unpaid Rentals attributable to periods
prior to the Closing Date under the Mall Ground Lease and the Tenant Leases (but
in no event the Hyatt Hotel Lease, the VTC Master Lease or the Affiliated Entity
Leases) as determined in such Buyers’ and/or designees’ prudent and good faith
business judgment; provided, however, that in no event will the preceding
obligation to exercise reasonable and good faith efforts be interpreted to imply
any obligation on the part of Buyers and/or their respective designees to
initiate or otherwise pursue any Litigation to collect any such Unpaid Rentals.
On and after the Closing Date, Seller shall not take any action against any
party that then owes or will owe Unpaid Rentals without the consent of Buyers,
which consent shall not be unreasonably withheld, conditioned or delayed with
respect to Unpaid Rentals then due and attributable to periods prior to the
Closing Date under the Mall Ground Lease or any Tenant Lease (but in no event
the Hyatt Hotel Lease, the VTC Master Lease or the Affiliated Entity Leases) to
the extent such has expired or been terminated. Notwithstanding the foregoing,
Seller shall be entitled to enforce any settlement agreement that Seller has
entered into with any former Tenant under any cancelled or terminated Tenant
Lease, without obtaining any Buyer’s consent. Unpaid Rentals attributable to
periods prior to the Closing Date under the Mall Ground Lease or any Tenant
Lease (but in no event the Hyatt Hotel Lease, the VTC Master Lease or the
Affiliated Entity Leases) and collected on or after the Closing Date by a Buyer
and/or its designee(s), net of the costs of collection (including reasonable
attorneys’ fees), shall be applied first against any and all amounts then due
thereunder to such Buyer or designee(s) (i.e., attributable to periods on or
after the Closing Date) and thereafter to amounts then due thereunder to Seller
(i.e., attributable to periods prior to the Closing Date) and only to the extent
that the tenant owing such Unpaid Rentals is current in its Rental obligations
thereunder.

 

(c) Prepaid Rentals. A Closing Adjustment shall be issued to Buyer in the form
of a credit to the payment of the Purchase Price to the extent of any and all
Rentals paid or deemed paid as of the Closing Date (whether due or not yet due)
attributable to periods on or after the Closing Date, as such are set forth in
Schedule “11(c)” hereof (the “Prepaid Rentals Schedule”), except for Rentals
attributable to periods on or after the Closing Date that are paid or deemed
paid as of the Closing Date by or on behalf of Seller (whether due or not yet
due) as the tenant under the VTC Master Lease, with respect to which a credit to
the payment of the Purchase Price shall be issued to Seller to the extent of
such paid or deemed paid Rentals.

 

(d) Certain Exceptions Regarding Rentals. Notwithstanding anything set forth in
this Agreement to the contrary, (i) as between Seller and Buyers, Seller shall
be entitled to any and all Rentals under the Hyatt Hotel Lease that have been
paid or deemed paid as of the Closing Date and that are attributable to periods
prior to the Closing Date (whether due or not yet due) and no

 

- 25 -



--------------------------------------------------------------------------------

Closing Adjustment shall be made with respect thereto, and Buyers shall be
entitled to any and all Rentals under the Hyatt Hotel Lease that remain unpaid
as of the Closing Date, (whether due or not yet due and whether attributable to
periods prior to, on or after the Closing Date), including any and all Unpaid
Rentals thereunder, but no Closing Adjustment shall be made with respect
thereto, (ii) there shall be no Closing Adjustment made with respect to any
Rentals under the Affiliated Entity Leases (whether due or not yet due, paid or
unpaid and whether attributable to periods prior to, on or after the Closing
Date), (iii) there shall be a Closing Adjustment issued to Buyers in the form of
a credit to the payment of the Purchase Price to the extent of any Rentals that,
as of the Closing Date, are unpaid or deemed unpaid (whether or not yet due) by
or on behalf of Seller as the tenant under the VTC Master Lease and that are
attributable to periods prior to the Closing Date, and (iv) there shall be no
Closing Adjustment with respect to any Rentals that are unpaid or deemed unpaid
as of the Closing Date and that are attributable to periods on or after the
Closing Date or for any Rentals that are paid or deemed paid as of the Closing
Date and that are attributable to periods prior to the Closing Date (in each
case, whether or not yet due).

 

(e) Taxes and Assessments. All non-delinquent real estate Taxes and assessments
on the Property (but not the Affiliated Entity Property) shall be prorated based
on the actual current Tax bill, but if such Tax bill has not yet been received
by Seller by the date of submission of the Schedule of Closing Adjustments, then
current year’s Taxes and assessments on the Property (but not the Affiliated
Entity Property) shall be deemed to be one hundred two percent (102%) of the
amount of the previous year’s Tax bill. If, after the Closing Date, any
supplemental real estate Taxes or other assessments are assessed against the
Property (but not the Affiliated Entity Property) pursuant to Chapter 3.5 of
Part 0.5 of Division 1 of the California Revenue and Taxation Code (Section 75
through 75.80, inclusive) by reason of any event (other than that certain merger
of NWHL Acquisition L.P., a California limited partnership, with and into
Seller) occurring prior to the Closing Date, Buyers and Seller shall, subject to
Section 11(n), re-prorate the real estate Taxes following the Closing Date. Any
and all delinquent Taxes and assessments on the Property (but not the Affiliated
Entity Property) shall be paid at the Closing Date from funds otherwise accruing
to Seller. All assessments against the Property (but not the Affiliated Entity
Property, including any and all liens arising from any C.F.D. Designations and
all property owners’ association and merchant association fees, dues, and
assessments shall be prorated as of 11:59 p.m. on the day preceding the Closing
Date.

 

(f) Operating Expenses. All utility service charges for electricity, heat and
air conditioning service, other utilities, elevator maintenance, common area
maintenance, Taxes other than real estate Taxes such as rental Taxes, other
expenses incurred in operating the Property that Seller customarily pays, and
any other costs incurred in the ordinary course of business or the management
and operation of the Property, shall be prorated on an accrual basis. Seller
shall pay all such expenses that accrue prior to the Closing Date that are not
passed on to Tenants or other parties and Buyers shall pay all such expenses
accruing on the Closing Date and thereafter that are not passed on to Tenants or
other parties. Seller and Buyers shall obtain billings and meter readings as of
the Closing Date to aid in such prorations.

 

(g) Commissions. Seller shall pay in full all leasing commissions with respect
to the Tenant Leases or cause the applicable Affiliated Entity to pay
commissions with respect to the Affiliated Entity Leases entered into as of or
prior to the Closing Date without contribution or proration from any Buyer or
designee thereof (except that the applicable Buyer or its designee(s) shall pay
for those commissions in connection with an option under an existing Tenant
Lease or the Affiliated Entity Lease subsequently exercised by Tenant after the
Closing Date).

 

- 26 -



--------------------------------------------------------------------------------

(h) Tenant Deposits. Buyers shall be credited with an amount equal to all Tenant
Deposits (and any interest, if any, due thereon) being held by or on behalf of
Seller with respect to the Tenant Leases (but not the Affiliated Entity Leases).

 

(i) Capital Expenditures/Tenant Improvements/Expansions. No Closing Adjustment
shall be made and Seller shall be solely responsible for all capital and other
expenditures incurred or required to be incurred (including for labor and
materials) in connection with the completion of all work described in the Mall
Development Management Agreement as set forth in Section 16 of this Agreement.

 

(j) Assumed Items. Amounts payable under any and all Assumed Items (other than
the Existing Financing Documents) shall be prorated on an accrual basis. Seller
shall pay all amounts due thereunder which accrue prior to the Closing Date and
the applicable Buyer or its designee(s) shall pay all amounts accruing
thereunder on the Closing Date and thereafter except to the extent that
obligations accruing after Closing are Seller obligations pursuant to this
Agreement. All amounts due under any and all Service Contracts (other than
Assumed Service Contracts) shall be paid at Closing from funds that would
otherwise be deliverable to Seller.

 

(k) Existing Financing. Buyers shall receive a credit against the Purchase Price
in an amount equal to 75% of all outstanding principal and all accrued but
unpaid interest as of the Closing Date, as designated in the Existing Financing
Statement, under the Existing Financing.

 

(l) Spectrum Proceeds. Seller received net sales proceeds in the amount of
$11,176,021.50 (“Spectrum Net Proceeds”) from the sale of Spectrum Club Real
Property on January 9, 2004. At the Closing, Buyer shall receive a credit
against the Purchase Price in an amount equal to the Spectrum Net Proceeds.

 

(m) C.F.D. Liabilities. Buyers shall receive a credit against the Purchase Price
to the extent of the current net outstanding principal balance (which shall take
into account any reserve funds that may be used to make debt service payments)
and any and all accrued but unpaid interest under any Indebtedness existing as
of the Closing Date pursuant to any C.F.D. Designation issued as of prior to the
Closing Date with respect to the Mall Partnership Real Property and/or the Mall
Real Property.

 

(n) Reproration. Within six (6) months following the year-end adjustments with
Tenants (or other applicable period) under Tenant Leases or Affiliated Entity
Leases for operating costs and receipt of final Tax and other bills, the
applicable Buyer or its designee(s) shall prepare and present to Seller a
calculation of the reproration of such operating costs, Taxes, percentage rent,
and other items of income and expense, based upon the actual amount of such
items charged to or received by the parties to such Tenant Leases or Affiliated
Entity Leases for the year or other applicable fiscal period. Such Buyer (or
designee) and Seller shall make the appropriate adjusting payment between them
within 30 days after presentment to Seller of such Buyer’s calculation and
Seller’s approval thereof which shall not be unreasonably withheld, conditioned
or delayed. Seller may inspect the applicable Buyer and/or its designee’s books
and records related to the Property to confirm the calculation. If Seller
disagrees with any Buyer’s calculation, Seller shall specify its reasons for
disagreement and pay any adjustments for which there is no disagreement, and, as
to any adjustments with respect to which the parties disagree, the parties
shall, prior to submitting such dispute to the applicable jurisdictional body,
exercise their best efforts to negotiate in good faith and promptly resolve such
disagreement during a period not exceeding thirty (30) days. Either party shall
be entitled to a post-Closing adjustment for any incorrect proration or
adjustment.

 

- 27 -



--------------------------------------------------------------------------------

12. Disbursements and Other Actions by Escrow Holder. At the Closing Date,
Escrow Holder shall promptly undertake all of the following in the manner herein
below indicated:

 

(a) Closing Adjustments. Effectuate the Closing Adjustments agreed upon by the
parties hereto, as memorialized in the Schedule of Closing Adjustments.

 

(b) Funds. Disburse all funds deposited with Escrow Holder by Buyers in payment
of the Purchase Price as follows:

 

(i) Deduct all items chargeable to the account of Seller pursuant to Section 10.

 

(ii) If, as the result of the Closing Adjustments, amounts are to be charged to
the account of Seller pursuant to Section 11, deduct the total amount of such
charges.

 

(iii) Disburse the Adjusted Cash to Close Payment to or for the benefit and
account of Seller promptly upon the Closing Date.

 

(iv) Disburse the remaining balance, if any of the Cash to Close Payment to
Buyers promptly upon the Closing Date.

 

(c) Recording. At the Close of Escrow, Escrow Holder shall cause the Grant Deeds
(with documentary transfer Tax information to be affixed after recording), the
Assignment of Lease - Mall, the Assignment of Lease - VTC Master Lease, and any
other documents which the parties hereto may mutually direct to be recorded in
the Official Records, in the order directed by the parties, and obtain conformed
copies thereof for distribution to Buyers and Seller.

 

(d) Title Policy. Direct the Title Company to issue the Title Policy to the
applicable Buyers and/or their respective designees.

 

(e) Disbursement of Documents to Buyers. Disburse to Buyers the fully executed
original of the Bill of Sale, counterparts of the Assignments of Leases,
counterparts of the Assignment of Lease - Mall, counterparts of the Assignment
of Lease - Hyatt (Landlord), Assignment of Lease - Hyatt (Tenant), counterparts
of the Assignment of Lease - VTC Master Lease, counterparts of the Assignments
of Management Agreement, counterparts of the General Assignment, counterparts of
the Assignments of the Partnership Interests, the original endorsed Mall
Promissory Note, counterparts of the Headquarters Lease and Welcome Center
Lease, the Seller’s Tax Certificates, Buyers’ preliminary change of ownership
statements, and any other documents (or copies thereof) deposited into Escrow by
Seller and/or Buyers pursuant hereto.

 

(f) Disbursement of Documents to Seller. Disburse to Seller counterparts of the
Assignments of Leases, counterparts of the Assignment of Lease - Mall and the
Assignment of Lease - Hyatt (Landlord), Assignment of Lease - Hyatt (Tenant),
counterparts of the Assignment of Lease - VTC Master Lease, counterparts of the
Assignments of Management Agreement, counterparts of the Assignments of the
Partnership Interests, counterparts of the General Assignments and counterparts
of the Headquarters Lease and Welcome Center Lease and any other documents (or
copies thereof) deposited into Escrow by Seller and/or Buyer pursuant hereto.

 

13. Seller’s Representations and Warranties. In addition to any express
covenants and agreements of Seller contained herein, except as disclosed in the
document of even date herewith

 

- 28 -



--------------------------------------------------------------------------------

executed and delivered by Seller to Buyers concurrently with the execution and
delivery of this Agreement and referring to the representations and warranties
in this Agreement (the “Seller’s Disclosure Schedule”), Seller hereby represents
and warrants to Buyers, as of the date hereof and as of the Closing Date (unless
otherwise expressly indicated), as follows:

 

(a) Representations Regarding Seller’s Authority.

 

(i) Seller is a limited partnership duly organized, validly existing and in good
standing under the laws of the State. Seller was reorganized by the filing of a
Certificate of Limited Partnership with the Secretary of State of the State on
August 21, 1984 under document number 198423400102. Seller has the partnership
power and authority to own and/or lease its assets and properties and to carry
on its business as it is being conducted on the date hereof and on the Closing
Date. Seller is duly qualified and/or licensed to do business and is in good
standing in each jurisdiction where the Property or Affiliated Entity Property
is located and requires such qualification. Seller has the legal power, right
and authority to enter into this Agreement and the instruments referenced herein
and to consummate the transactions contemplated hereby.

 

(ii) All requisite action (corporate, trust, partnership or otherwise) has been
taken by Seller, the Affiliated Entities and their respective equityholders in
connection with entering into this Agreement, the instruments referenced herein,
and the consummation of the transactions contemplated hereby. Except for the
consent of the holder of the Existing Financing, no consent, approval or waiver
of, or filing with, those Authorities and other Persons whose consent, approval
or waiver or filing shall be required for or in connection with the consummation
of the transactions contemplated under this Agreement or, as a result thereof,
is required under any Contract (including any Service Contract and/or the
respective Organizational Documents of Seller and the Affiliated Entities) of
Seller or any of the Affiliated Entities or under any Governmental Regulation or
otherwise (including any and all consents of and notices to any partner,
shareholder, creditor, investor, lender, judicial or administrative body,
Authority or other party) (each a “Required Consent”) except for those Required
Consents which have been obtained as of the Closing Date.

 

(iii) This Agreement and all documents required hereby to be executed by Seller
are and shall be valid, legally binding obligations of and enforceable against
Seller in accordance with their terms.

 

(iv) Neither the execution and delivery of this Agreement and documents
referenced herein, nor the incurrence of the obligations set forth herein, nor
the consummation of the transactions contemplated herein, nor compliance with
the terms of this Agreement and the documents referenced herein conflict with or
result in the material breach of any terms, conditions or provisions of, or
constitute a material default under, any bond, note, or other evidence of
Indebtedness (including the Existing Financing Documents) or any Contract
(including any and all Service Contracts), indenture, mortgage, deed of trust,
loan agreement, partnership agreement, shareholder agreement, lease, management
agreement or other agreement or instrument to which Seller, any Affiliated
Entity and/or any of their respective equityholders is a party or affecting the
Property or the Affiliated Entity Property.

 

- 29 -



--------------------------------------------------------------------------------

(b) Warranties and Representations Pertaining to Real Estate, Personal Property
and Legal Matters.

 

(i) Other than as set forth in Section 13(b)(i) of the Seller’s Disclosure
Schedule (the “Litigation List”), there is no Litigation pending by or before
any Authority, arbitrator, mediator, agency, court, tribunal or other
jurisdictional body, foreign or domestic or, to the knowledge of Seller,
threatened (directly or indirectly) against or relating to (i) any one or more
of the Affiliated Entities (including the business and operations thereof and/or
any of the ownership interests therein (including, the Partnership Interests and
the VTC Hotel Company Stock)), (ii) the Property and/or the Affiliated Entity
Property (including, in each case, any portion thereof), (iii) the Assumed
Items, (iv) the Assumed Liabilities, and/or (v) the Existing Financing.

 

(ii) There is no reassessment, reclassification, rezoning or other statute,
Governmental Regulation, judicial or administrative decision, proceeding,
Litigation, ordinance or regulation (including amendments and modifications of
any of the foregoing) pending or, to the knowledge of Seller, proposed to be
imposed by the Authorities or any public or private utility having jurisdiction
over the Property or the Affiliated Entity Property which would materially
adversely affect, or that would enjoin or otherwise prohibit, the consummation
of the transactions contemplated hereby or the acquisition, development, sale,
use or operation of any of the Property or the Affiliated Entity Property.

 

(iii) The Licenses and Permits (in the case of Seller and the Property) and the
Affiliated Entity Licenses and Permits (in the cases of the Partnerships or VTC
Hotel Company and the Affiliated Entity Property) constitute all of the
licenses, approvals, permits and certificates from the Authorities or private
parties necessary for the construction, development or rehabilitation of the
Improvements and the improvements on the Affiliated Entity Real Property, and
for the use and operation of the Property and the Affiliated Entity Property as
it is currently being used and operated, are current and up to date in all
material respects, in good standing and in effect, and are currently possessed
by Seller and/or the Affiliated Entities, as applicable, and the Improvements
and Real Property, and the Affiliated Entity Real Property and improvements
thereon, have all been constructed, completed and modified materially in
accordance with (A) all such approvals, licenses, permits and certificates, and
(B) all Governmental Regulations.

 

(iv) Except as set forth in those certain Executive Summary and Opinions of
Probable Costs, prepared for Samuels & Steel, LLP with respect to site visits
conducted at certain of the Real Property during July and August, 2003, (copies
of which are attached under Section 13(b)(iv) of the Seller’s Disclosure
Schedule) (collectively, the “PCA Reports”), to the best of Sellers knowledge,
there are no material physical or mechanical defects in the condition of the
Property or the Affiliated Entity Property, including all exterior walls and
structural components of the Improvements and the improvements on the Affiliated
Entity Property and the heating, air conditioning, plumbing, ventilating,
elevator, utility, sprinkler and other mechanical and electrical systems,
apparatus and appliances located on the Property or in the Improvements or on
the Affiliated Entity Property or the improvements thereon, reasonable wear and
tear excepted. All Personal Property and all Affiliated Entity Personal Property
is, in all material respects, in good operating condition and fit for operation
in the usual course of business, ordinary wear and tear excepted, and all such
Personal Property and Affiliated Entity Personal Property is located on the Real
Property or the Affiliated Entity Real Property, respectively, constitutes all
of the personal property that is necessary for the operation of the Property and
the Affiliated Entity Property in accordance with Seller’s and the Affiliated
Entity’s customary practices.

 

- 30 -



--------------------------------------------------------------------------------

(v) The Affiliated Entities have good and marketable title to all of the
Affiliated Entity Property, free and clear of any and all security interests,
liens, pledges, assignments, Claims and other encumbrances, other than Approved
Title Conditions. Seller has, and upon the Closing Date will deliver to the
applicable Buyers and/or their respective designee(s) (as provided in Schedule 4
hereof), good and marketable title to all of the Property, subject only to the
Approved Title Conditions. Neither Seller nor any of the Affiliated Entities has
entered into, and none of them contemplate entering into, any other Contracts
(written or oral) with respect to the sale or optioning of the Property or the
Affiliated Entity Property, nor do there exist any rights or options of any kind
with respect to any such transactions.

 

(vi) Except as set forth in the environmental reports list in Section 13(b)(vi)
of Seller’s Disclosure Schedule, Seller, Mall Partnership, Hilton Joint Venture
and VTC Hotel Company (i) are in compliance in all material respects with
applicable Environmental Laws; (ii) have not received any written notices from
any Authority alleging the violation of any applicable Environmental Law or, to
the knowledge of Seller, any oral notice thereof; (iii) are not the subject of
any pending court order, administrative order or decree arising under any
Environmental Law; (iv) have not generated, used, emitted, discharged or
disposed of or caused or permitted to be generated, used, emitted, discharged or
disposed of any Hazardous Substance except as permitted under and in accordance
with applicable Environmental Laws; and (v) to the knowledge of Seller, own or
lease no real property on or under which any Hazardous Substance was generated,
used, emitted, discharged or disposed of (including the Headquarters Real
Property) or to which any Hazardous Substance is migrating. There has been no
production, disposal or storage on the Property or the Affiliated Entity
Property of any Hazardous Substance by Seller, any of the Affiliated Entities or
any previous owner, or any other activity including seepage or leakage of any
Hazardous Substance which could have toxic results or result in environmental
liabilities or Claims, and there is no Litigation by any Authority pending or to
the knowledge of Seller threatened with respect thereto.

 

(c) Representations Pertaining to Assumed Items, Affiliated Entity Leases,
Contracts and Documents.

 

(i) There are no leases, subleases, occupancies or tenancies in effect
pertaining to the Property or the Affiliated Entity Property, except the Tenant
Leases and Affiliated Entity Leases shown on the Rent Roll, the VTC Master Lease
and the Master Leases shown on the Master Leases Rent Roll, and Seller has no
knowledge of any oral agreements with anyone, including Tenants under the Tenant
Leases or Affiliated Entity Leases, with respect to the occupancy of Property or
the Affiliated Entity Property or any portion thereof, except as may be shown by
the Rent Roll. The Rent Roll, the Master Leases Rent Roll, the Prepaid Rentals
Schedule and the Unpaid Rentals Schedule, as delivered to Buyers, are true,
correct and complete in all respects.

 

(ii) Other than hotel Service Contracts, there are no service or maintenance
Contracts, warranties, guarantees or bonds (whether oral or written) which
affect or will affect or which are or will be obligations of the Buyers, the
Property, the Affiliated Entity Property, or any portion thereof, other than the
Service Contracts disclosed on the list of Service Contracts delivered to Buyers
pursuant to this Agreement. Except for the Hyatt Management Agreement, the Hyatt
Management Agreement, the Hilton Management Agreement, the Hilton License
Agreement, the Mall Development Management

 

- 31 -



--------------------------------------------------------------------------------

Agreement, the Mall Leasing Agreement, VTC Master Lease Leasing Agreement, VTC
Master Lease Management Agreement and the Mall Property Management Agreement,
all of the Service Contracts (including the Assumed Service Contracts) may be
terminated without penalty or other payment by the applicable Buyer or its
designee(s) (as set forth in Schedule 4 hereof) on thirty (30) days or less
notice.

 

(iii) There is no current material default or material breach (and neither
Seller nor any Affiliated Entities have received any notice with respect to any
such material default or material breach), and to Seller’s knowledge there is no
event or series of events which could reasonably be expected to give rise to any
material default or material breach, in each case, under the terms and
provisions of any of the Organizational Documents of Seller or any Affiliated
Entity, any Assumed Items, the Mall Promissory Note, the Existing Financing, or
any Service Contracts (including, in each case, the payment of sums due
thereunder), and the Service Contracts have not been, and will not be, amended
or modified except as indicated herein.

 

(iv) No acceleration events have occurred relative to the Existing Financing
Documents and/or the Mall Promissory Note and Seller has received no notice
regarding the occurrence of a default or an acceleration event thereunder.
Seller has furnished to Buyers true, correct and complete copies of every
instrument or document executed in connection with the Mall Promissory Note, the
Organizational Documents of Seller and each Affiliated Entity and the Assumed
Items.

 

(v) The Tenant Leases and the Affiliated Entity Leases have been duly authorized
and executed by the landlord and, to the best of Seller’s knowledge, by the
Tenant thereunder, and are in full force and effect strictly according to the
terms set forth therein. There are no uncured defaults on the part of Seller or
the applicable Affiliated Entity, as landlord, and, to Seller’s knowledge, there
are no uncured defaults by a Tenant under any Tenant Lease or any Affiliated
Entity Lease except as set forth in the Unpaid Rentals Schedule. All of the
landlord’s obligations under the Tenant Leases or the Affiliated Entity Leases,
as applicable, which accrue prior to the Closing Date have been performed in all
material respects. The Master Leases and, to Seller’s knowledge, the VTC Master
Lease have been duly authorized and executed by the respective landlords
thereof. The Master Leases and the VTC Master Lease have been duly authorized by
the lessees thereunder, and are in full force and effect strictly according to
the terms set forth therein. There are no uncured material defaults on the part
of Seller, as lessor, and there are no uncured material defaults by any lessee
under any Master Lease. To the knowledge of Seller, there are no uncured
defaults on the part of the lessor under the VTC Master Lease, and there are no
uncured defaults by Seller under the VTC Master Lease. All of the applicable
lessor’s obligations under the Master Leases or the lessee’s obligations under
the VTC Master Lease which accrue prior to the Closing Date have been performed
in all material respects.

 

(vi) No leasing or brokerage fees or commissions of any nature whatsoever shall
be or become due or owing to any Person, firm, corporation or entity whomsoever
after the Closing Date with respect to the Tenant Leases, the Affiliated Entity
Leases, the VTC Master Lease or any of the Master Leases, except to the extent
Seller has agreed to pay such commission or brokerage fees pursuant to Section
16(a) of this Agreement.

 

- 32 -



--------------------------------------------------------------------------------

(d) Representations and Warranties Regarding the Partnership Interests, the Mall
Promissory Note, and the VTC Hotel Company Stock.

 

(i) Mall Partnership is a limited partnership duly organized, validly existing
and in good standing under the laws of the State. Mall Partnership was formed by
the filing of a Certificate of Limited Partnership with the Secretary of State
of the State on September 17, 1991 under document number 91-1532518. Mall
Partnership has the partnership power and authority to own and/or lease its
assets and properties and to carry on its business as it is being conducted on
the date hereof and on the Closing Date, and is duly qualified and/or licensed
to do business and is in good standing in each jurisdiction where the ownership
and/or operation of its properties and/or assets and/or the conduct of its
business requires such qualification.

 

(ii) Hilton Joint Venture is a general partnership duly organized, validly
existing and in good standing under the laws of the State. Hilton Joint Venture
has the partnership power and authority to own and/or lease its assets and
properties and to carry on its business as it is being conducted on the date
hereof and on the Closing Date, and is duly qualified and/or licensed to do
business and is in good standing in each jurisdiction where the ownership and/or
operation of its properties and/or assets and/or the conduct of its business
requires such qualification.

 

(iii) VTC Hotel Company is a corporation duly incorporated, validly existing and
in good standing under the laws of the State. VTC Hotel Company was formed by
the filing of Articles of Incorporation with the Secretary of the State on
December 30, 1996 under document number C1796053. VTC Hotel Company has the
corporate power and authority to own and/or lease its assets and properties and
to carry on its business as it is being conducted on the date hereof and on the
Closing Date, and is duly qualified and/or licensed to do business and is in
good standing in each jurisdiction where the ownership and/or operation of its
properties and/or assets and/or the conduct of its business requires such
qualification.

 

(iv) The Mall Partnership GP Interest constitutes 75% of the outstanding
partnership interests in Mall Partnership and Seller is the sole general partner
and the sole managing partner of Mall Partnership. The sole limited partner of
Mall Partnership and the sole owner of the remaining 25% of the outstanding
partnership interests in Mall Partnership is Urban Westfield. Except as set
forth in the Mall Partnership Agreement, no options, calls, puts, warrants,
debentures, or other convertible or derivative securities or interests have been
issued with respect to the partnership interests in the Mall Partnership and the
aforereferenced partnership interests constitute all of the outstanding
securities of the Mall Partnership. The Mall Partnership GP Interest is free and
clear of all security interests, liens, pledges, assignments, Claims and other
encumbrances. All partnership interests in the Mall Partnership (including the
Mall Partnership GP Interest) have been validly issued, fully paid and
non-assessable and are not subject to any to any rights of first offer,
preemptive rights, rights of first refusal, calls, puts, drag along, take along
or tag along rights, registration rights, or other similar rights or interests,
except as set forth in the Mall Partnership Agreement.

 

(v) The Hilton Joint Venture Partnership Interests constitute 75% of the
outstanding partnership interests in Hilton Joint Venture and Seller is the sole
general partner and the sole managing partner (and the “Managing Venturer” under
the Hilton Joint Venture Agreement) of Hilton Joint Venture. The sole limited
partner of Hilton Joint Venture and the sole owner of the remaining 25% of the
outstanding partnership interests in Hilton Joint Venture is Hilton Inns, Inc.,
a Delaware corporation. Except as set forth in the Hilton Joint Venture
Agreement, no options, calls, puts, warrants,

 

- 33 -



--------------------------------------------------------------------------------

debentures, or other convertible or derivative securities or interests have been
issued with respect to the partnership interests in the Mall Partnership and the
aforereferenced partnership interests constitute all of the outstanding
securities of the Mall Partnership. The Hilton Joint Venture Partnership
Interests are free and clear of all security interests, liens, pledges,
assignments, Claims and other encumbrances. All partnership interests in the
Hilton Joint Venture (including the Hilton Joint Venture Partnership Interests)
have been validly issued, fully paid and non-assessable and are not subject to
any rights of first offer, preemptive rights, rights of first refusal, calls,
puts, drag along, take along or tag along rights, registration rights, or other
similar rights or interests, except as set forth in the Hilton Joint Venture
Agreement.

 

(vi) The VTC Hotel Company Stock constitutes 100% of the outstanding capital
stock in VTC Hotel Company and Seller is the sole shareholder of VTC Hotel
Company and the sole owner and holder of any equity interests of any kind in VTC
Hotel Company. No options, calls, puts, warrants, debentures, or other
convertible or derivative securities or interests have been issued with respect
to the VTC Hotel Company Stock. The VTC Hotel Company Stock is free and clear of
all security interests, liens, pledges, assignments, Claims and other
encumbrances. All shares of capital stock in the VTC Hotel Company (including
the VTC Hotel Company Stock) have been validly issued, fully paid and
non-assessable and are not subject to any rights of first offer, preemptive
rights, rights of first refusal, calls, puts, drag along, take along or tag
along rights, registration rights, or other similar rights or interests. As of
the Closing Date, VTC Hotel Company’s only asset shall be any right, title or
interest that it may have in the Hyatt Cash Accounts and, immediately following
the assignment of the Hyatt Cash Accounts contemplated by Section 16 hereof, VTC
Hotel Company shall have no assets or liabilities of any kind.

 

(vii) Neither Mall Partnership, Hilton Joint Venture, nor VTC Hotel Company have
any subsidiaries of any kind and the Hilton Joint Venture Agreement, Mall
Partnership Agreement and VTC Hotel Company Organizational Documents, as such
have been delivered by Seller to Buyers prior to the Closing Date, accurately
set forth all equity and debt securities and other such interests, including
stock, debentures, rights, options, warrants or other rights exercisable
thereinto (collectively, “Interests”) owned and/or held by or on behalf of Mall
Partnership, Hilton Joint Venture and/or VTC Hotel Company in or with respect to
any Person. Neither Mall Partnership, Hilton Joint Venture, nor VTC Hotel
Company directly or indirectly own and/or hold any Interest in any Person.

 

(viii) Schedule B(69) accurately sets forth the balance of the Hyatt Cash
Accounts as of the Closing Date.

 

(ix) Schedule B(90) accurately sets forth the balance of the Mall Operating
Account as of the Closing Date.

 

(x) Schedule B(61) accurately sets forth the balance of the Hilton Accounts as
of the Closing Date.

 

(e) Representations and Warranties Regarding Financial Statements.

 

(i) Attached hereto as Section 13(e)(i) of Seller’s Disclosure Schedule are
true, correct and complete copies of (i) the balance sheets for each of the
Partnerships and

 

- 34 -



--------------------------------------------------------------------------------

VTC Hotel Company and/or that certain hotel (the “Hyatt Hotel”) that is located
on the Hyatt Real Property and that is the subject of the Hyatt Management
Agreement, each at December 31, 2003, 2002 and 2001, (ii) the statements of
operations, cash flows and equityholders’ equity for each of the Partnerships
and VTC Hotel Company and/or the Hyatt Hotel for the years ended December 31
2002 and 2001, and (iii) the statements of operations for each of the
Partnerships and VTC Hotel Company and/or the Hyatt Hotel for the year ended
December 31, 2003 (collectively, the “Financial Statements”). The Financial
Statements corresponding to each of the Partnerships and the Financial
Statements corresponding to the Hyatt Hotel and/or VTC Hotel Company: (i) have
been prepared in accordance with the books and records of the Partnerships and
the Hyatt Hotel and/or VTC Hotel Company, respectively, (ii) present fairly the
financial position and results of operations of the Partnerships and the Hyatt
Hotel and/or VTC Hotel Company, respectively, as of dates thereof and for the
periods covered thereby, and (iii) make full and adequate disclosure of and
provisions for all obligations and liabilities of the Partnerships, the Hyatt
Hotel and VTC Hotel Company, respectively, as of dates thereof and for the
periods covered thereby. Without limiting the foregoing, to the best of Seller’s
knowledge, the cash, Cash Equivalents and accounts, notes and other receivables
amounts on the most recent Financial Statements are complete and accurate in all
material respects and to the best of Seller’s knowledge collectible.

 

(ii) Except to the extent arising out of or relating to the transactions
contemplated by this Agreement, since the Balance Sheet Date (a) each of Mall
Partnership, Hilton Joint Venture and VTC Hotel Company has conducted its
respective businesses and operations in the ordinary course consistent with past
practice; and (b) there has not occurred any change, event or condition which
has resulted or could reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect on the Property or the Affiliated Entity
Property to which such event relates.

 

(iii) Neither the Partnerships nor the Hyatt Hotel has any obligations or
liabilities other than (i) those set forth or adequately provided for in the
Financial Statements corresponding thereto, (ii) those incurred in the normal
course of business consistent with past practice since the Balance Sheet Date
and which have not had and are not reasonably likely to have, individually or in
the aggregate, a Material Adverse Effect on the entity to which such obligations
or liabilities relate (be it a Partnership or the Hyatt Hotel, as applicable),
and (iii) those incurred in connection with the execution and performance of
this Agreement, and the transactions contemplated herein.

 

(iv) There is no Indebtedness secured by liens or other encumbrances on the
Property and/or the Affiliated Entity Property, other than the Existing
Financing.

 

(v) The capital accounts of the Partnerships as disclosed in the Financial
Statements are accurate as of the date thereof.

 

(f) Representations Regarding Compliance with Governmental Regulations.

 

(i) Except as set forth in the PCA Reports (as defined in Section 13(b)(iv)) and
environmental reports referred to in Section 13(b)(vi), the Property and the
Affiliated Entity Property and the ownership, management and operation thereof
have been in full compliance with all applicable Governmental Regulations and to
the best of Seller’s knowledge, are not in violation thereof, and neither Seller
nor the Affiliated Entities have received any written notices of violation of
any Governmental Regulation, including any

 

- 35 -



--------------------------------------------------------------------------------

Environmental Laws, with respect to any of the Property or Affiliated Entity
Property. The Property and the Affiliated Entity Property and the use thereof
are presently in compliance (both as to condition and use) in all material
respects with the Approved Title Conditions, all subdivision improvements and
other applicable development Contracts, and all applicable Governmental
Regulations, including zoning, subdivision, environmental protection, and the
rules and regulations of any and all Authorities. Neither Seller nor any
Affiliated Entity has received any written notice of any violation of any of the
foregoing.

 

(ii) Except with respect to the currently outstanding sales Tax audit involving
the Hyatt Hotel, each of the Affiliated Entities have properly completed and
filed all Tax Returns required to be filed by them and have paid all Taxes shown
thereon to be due. All such Tax Returns were correct and complete and properly
reflect the Tax liability of the filing party. All Taxes owed and due by Seller
or any of the Affiliated Entities with respect to their respective operations
(whether or not shown on any Tax Return) have been paid.

 

(g) Employees and Employee Plans. None of the Affiliated Entities have, nor at
any time have they had, any employees or any Employee Plans in effect.

 

(h) Insurance. Each and all insurance policies held by or on behalf of the any
of the Affiliated Entities with respect to the Affiliated Entity Property are
currently in full force and effect, all premiums due and payable with respect
thereto have been paid in full by or on behalf of the applicable Affiliated
Entity and neither Seller nor any Affiliated Entity is in breach, default or
other violation under the terms of any such policy. There is no material claim
pending under any of such policies or bonds as to which coverage has been
questioned, denied or disputed by the underwriters of such policies or bonds.
Neither Seller nor any Affiliated Entity has made any Claim under any of the
title insurance policies relating to any Property or Affiliated Entity Property.

 

14. Buyers’ Representations and Warranties. In addition to any express covenants
and agreements of Seller contained herein, Buyers hereby represent and warrant
to Seller, as of the date hereof and as of the Closing Date (unless otherwise
expressly indicated), as follows:

 

(a) Power. Each Buyer (and each designee selected by Buyer) has the legal power,
right and authority to enter into this Agreement and the instruments referenced
herein, and to consummate the transaction contemplated hereby.

 

(b) Requisite Action. All requisite action (corporate, trust, partnership or
otherwise) has been taken by each Buyer (and each designee selected by Buyer) in
connection with the entering into this Agreement and the instruments referenced
herein, and the consummation of the transaction contemplated hereby.

 

(c) Validity. This Agreement and all documents required hereby to be executed by
Buyers (and any of them) and/or their respective designees are and shall be
valid, legally binding obligations of and enforceable against Buyers and such
designees in accordance with their terms.

 

(d) Conflicts. Neither the execution and delivery of this Agreement and
documents referenced herein, nor the incurrence of the obligations set forth
herein, nor the consummation of the transaction contemplated herein, nor
compliance with the terms of this Agreement and the documents referenced herein
conflict with or result in the material breach of any terms,

 

- 36 -



--------------------------------------------------------------------------------

conditions or provisions of, or constitute a material default under, any bond,
note, or other evidence of indebtedness or any material Contract, indenture,
mortgage, deed of trust, loan agreement, partnership agreement, lease or other
agreement or instrument to which any of the Buyers or any of their designees is
a party.

 

15. No Knowledge of Misrepresentation. If any of Messrs. David Team, Curt
Stephenson and/or Eric Paulsen has actual knowledge as of the Closing Date that
any of Seller’s representations and warranties is inaccurate in any material
respect (which for purposes of this Section 15 only shall mean that Messrs.
David Team, Curt Stephenson and/or Eric Paulsen had actual knowledge as of the
Closing Date that it would cost $100,000 or more to correct the subject matter
of such material misrepresentation) as of the Closing Date and Buyers and/or
their designees fail to disclose such material inaccuracy to Seller on or before
the Closing Date, Buyers and their designees shall be deemed to have waived any
Claim for a breach by Seller of such representation and warranty that arises
from such material inaccuracy.

 

16. Post-Closing Covenants of Seller and Buyer.

 

(a) Payment of Brokers’ Commissions. Seller shall pay in full all leasing
commissions with respect to any and all Tenant Leases or the Affiliated Entity
Leases: (i) entered into as of or prior to the Closing Date without contribution
or proration from Buyers (except that Buyers shall pay for those commissions in
connection with an option under an existing Tenant Lease or the Affiliated
Entity Lease subsequently exercised by Tenant after the Closing Date); and (ii)
entered into subsequent to the Closing Date for the leasing of any space at the
Mall Real Property and/or the Mall Partnership Real Property that is or will be
remodeled pursuant to the Mall Development 2002 Management Agreement until such
time as 90% of such space has been leased.

 

(b) Management Agreement. Seller and Buyers agree to work and negotiate in good
faith with respect to the preparation of a management agreement, leasing
agreement, and other agreements memorializing their prospective relationship
with respect to the Mall Real Property, Entertainment Real Property, Mall Leased
Real Property and Hilton Leased Real Property.

 

(c) Mall Expansion Soft Costs. Buyers and their designees acknowledge and agree
that Seller has disclosed to Buyers and their designees that Seller has filed an
application with the City to increase the permitted commercial and retail
density of the Mall Real Property, Mall Partnership Real Property and Welcome
Center Property by approximately 600,000 square feet (hereinafter referred to as
“Proposed Mall Expansion Project”). Seller shall pay all soft costs that are
incurred on an accrual basis as of the Closing Date in connection with the
Proposed Mall Expansion Project. From, on and after the Closing Date, to the
extent that Buyers or their designees choose (in their sole discretion) to
pursue further processing or application for entitlements with respect to the
Proposed Mall Expansion Project, Buyers and their designees shall be responsible
for such further processing or application and paying all soft costs and hard
costs with respect thereto, including the cost of satisfying any conditions of
approval that the City may impose in connection with the Proposed Mall Expansion
Project; provided, however, that Seller hereby represents and warrants that no
other such or similar filings have been made with the City or any other
Authorities for the Property or Affiliate Entity Property.

 

(d) Property Associations Resignations/Assignments. At Buyers’ direction, Seller
shall cause any officer and director of the Property Associations appointed by
Seller or any Affiliate of Seller to either (i) tender its irrevocable and
unconditional written resignation with respect to the Property Associations, or
(ii) to the extent permitted under the applicable organizational and other
governance documents of the applicable Property Association, validly assign
their position in

 

- 37 -



--------------------------------------------------------------------------------

respect of the Property Associations to a Buyer or its designee. After the
Closing Date, Buyers and Seller shall cooperate with each other in good faith
and shall execute such documents as either party may reasonably request to
effectuate the intent of this Section 13(d).

 

(e) Mall Food Courts and Other Capital Expenditures. Seller shall cause, as soon
as practicable after the Closing Date, (i) the completion of any and all
construction of improvements at the Mall Real Property and/or the Mall
Partnership Real Property that was contracted for (whether pursuant to a Tenant
Lease or otherwise) prior to the Closing Date (including all work described in
the Mall Development Management Agreement), (ii) the completion of the roof and
termite capital repairs required by the Headquarters Lease and assign to LNR
Headquarters any and all warranties and guarantees with respect to such repairs,
(iii) the due and proper payment of any and all amounts due thereunder,
including funding any Tenant allowances under Tenant Leases and Affiliate Entity
Leases executed prior to the Closing Date and, with respect to Tenant Leases and
Affiliated Entity Leases that are executed after the Closing Date, until such
time as 90% of the space in the Mall Real Property or Mall Partnership Real
Property that has been remodeled pursuant to the Mall Development 2002
Management Agreement has been leased, and (iv) Urban and all parties supplying
labor, services, or materials in connection therewith to provide to Buyers
and/or their designees final releases of liens with respect thereto and, to the
extent necessary, to perfect of record all such lien releases.

 

(f) Employee Notification Letters. Seller shall deliver to each of the employees
of Seller and/or the Affiliated Entities, as soon as practicable after the
Closing Date, a letter or e-mail in a form reasonably acceptable to Buyers, duly
executed by Seller or the applicable Affiliated Entity and notifying such
employees that (i) the Property has been sold to Buyers, and (ii) such employees
are currently being retained by Seller.

 

(g) Option to Acquire VTC Hotel Company Stock. Seller hereby unconditionally and
irrevocably grants, conveys, transfers and assigns to Buyers the exclusive
option and right to acquire all of the VTC Hotel Company Stock for the total
aggregate consideration of Ten Dollars ($10.00). Such option shall be
exercisable by any one Buyer or its designee giving Seller prior written notice
of such exercise at any time on or after the Closing Date and prior to the
dissolution and liquidation of VTC Hotel Company, with the closing of such
acquisition to occur within three (3) Business Days thereafter. At the time of
such closing of the acquisition, the VTC Hotel Company Stock shall be
transferred free and clear of all security interests, liens, pledges,
assignments, Claims and other encumbrances, and VTC Hotel Company shall have no
liabilities or obligations of any kind or nature whatsoever (whether known or
unknown, contingent or otherwise). Buyers and their designees acknowledge and
agree that Seller shall, for a period of six (6) months following the Closing
Date, have the right to cause the liquidation and dissolution of VTC Hotel
Company at any time after the Closing Date.

 

(h) Drainage, Erosion Control and Storm Water Pollution Prevention Plans. Buyer
shall comply with all state, local and federal governmental and regulatory
requirements with respect to drainage, erosion control, the National Pollution
Discharge Elimination System (“NPDES”) or Storm Water Pollution Prevention Plans
(“SWPPP’s”), on or relating to the Real Property commencing on the Closing Date.

 

(i) Change of Address. Seller shall cooperate with Buyers in the preparation,
execution and delivery, as soon as practicable after the Closing Date, of
written notices executed to each holder of any Existing Financing (Credit
Lyonaisse), to all utility companies servicing the Real Property, and to Taxing
Authorities having jurisdiction over the Real Property, changing the address for
service of notice and delivery of statements and bills.

 

- 38 -



--------------------------------------------------------------------------------

(j) Valencia Town Center Marketing and License Agreement. Promptly after the
Closing Date, Buyers and Seller shall cooperate and negotiate in good faith as
to the form and substance of a Valencia Town Center Marketing and License
Agreement, which shall provide Seller with a license to use the marketing panels
located at the mall at the Mall Real Property to market the planned communities
of Valencia and Newhall Ranch, the right to use the names and photographs of the
properties that are the subject of the Real Property or Affiliated Entity
Property, the right to use certain of the Intellectual Property on Seller’s
website and in marketing and promotional materials (subject to reasonable scope
of use restrictions with respect thereto) and certain to be agreed upon rights
with respect to the closing of Town Center Drive at such times as the parties
shall agree for marketing and promotional activities, including Bella Via.

 

(k) Hyatt Cash Accounts, Hilton Accounts and Mall Operating Accounts. Seller
acknowledges and agrees that the Hyatt Cash Accounts, the Hilton Accounts and
the Mall Operating Accounts constitute part of the Property or the Affiliated
Entity Property and that, due to one or more third parties acting as agents with
respect thereto, it may be necessary to cause such third parties to execute one
or more assignments or other instruments of transfer and/or conveyance in order
to effectuate the transfer and assignment to and/or confirmation of the
applicable Buyer’s right, title and/or interest in and to such accounts to the
applicable Buyers and/or their designees. Accordingly, Seller hereby covenants
that, at Buyers’ direction, on and after the Closing, it shall, and shall cause
any and all of its applicable Affiliates to, perform all such actions and
execute and deliver all such documents and instruments and otherwise do all
things necessary and/or appropriate to effectuate and consummate the transfer
and assignment of all right, title and interest in and to such accounts to the
applicable Buyers and/or their designees.

 

(l) Tenant Notification Letters. Seller shall deliver a letter, reasonably
acceptable in form and substance to Seller and Buyers, addressed to each of the
Tenants under the Tenant Leases (“Tenant Notification Letters”), duly executed
by Seller and dated as of the Closing Date, notifying such Tenants that: (i) the
applicable Property has been sold to the applicable Buyer and/or its respective
designees (in Buyers’ sole discretion and as designated in Schedule 4 hereof);
(ii) all of Seller’s right, title and interest in and to the applicable Tenant
Leases and Tenant Deposits have been assigned to the applicable Buyer and/or its
respective designees (in Buyers’ sole discretion and as designated in Schedule 4
hereof); and (iii) commencing immediately, all rent and other payments and any
notices under the applicable Tenant Leases are to be paid and sent to the
applicable Buyer and/or its respective designees (in Buyers’ sole discretion and
as designated in Schedule 4 hereof) or to such other place or person as such
Buyer or designee(s) shall designate.

 

(m) Hilton Liquor License. Seller and Buyers shall cooperate in good faith to
effectuate a transfer of the liquor license for the Hilton Joint Venture Real
Property to the applicable Buyer or its designee as soon as possible after the
Closing Date in compliance with all Regulations. The parties will execute such
documents and perform such acts as may be reasonably necessary to accomplish
such purpose.

 

17. Notices. All notices or other communications required or permitted hereunder
shall be in writing, and shall be personally delivered or sent by reputable
overnight courier or by registered or certified mail, postage prepaid, return
receipt requested, delivered or sent by facsimile and shall be deemed received
upon the earlier of (i) if personally delivered, the date of delivery to the
address of the Person to receive such notice, (ii) if sent by reputable
overnight courier, the Business Day after the day of delivery to such courier,
(iii) if mailed, three (3) Business Days after the date of posting by the United
States Post Office, or (iv) if given by facsimile, when sent (subject to receipt
of written confirmation of

 

- 39 -



--------------------------------------------------------------------------------

transmission). Any notice, request, demand, direction or other communication
sent by facsimile must be confirmed within forty-eight (48) hours by letter
mailed or delivered by regular U.S. mail.

 

To Buyers:

  

c/o LNR Property Corporation

4350 Van Karman Avenue, Suite 200

Newport Beach, California 92660

Attn: Mr. Curt Stephenson

Telephone No.: (949) 885-8500

Telecopy No.: (949) 885-8501

    

LNR Property Corporation

1601 Washington Avenue

Suite 800

Miami Beach, Florida 33139

Attn: Zena Dickstein, General Counsel

Telephone No.: (305) 695-5098

Telecopy No.: (305) 695-5719

With a copies to:

  

Bilzin Sumberg Baena Price & Axelrod LLP

200 South Biscayne Boulevard, Suite 2500

Miami, Florida 33131-5340

Attn: Alan D. Axelrod, Esq.

Telephone No.: (305) 350-2369

Telecopy No.: (305) 351-2205

To Seller:

  

The Newhall Land and Farming Company

23823 Valencia Boulevard

Valencia, California 91355

Attn: Greg McWilliams, President

Phone No.: (661) 255-4400

Telecopy No.: (661) 255-3960

With a copies to:

  

Lennar Corporation

700 Northwest 107th Avenue

Miami, Florida 33172

Attn: Benjamin P. Butterfield, Esq., General Counsel

Telephone No.: (305) 559-4000

Telecopy No.: (305) 226-4158

    

Clifford Chance US LLP

601 South Figueroa

Suite 4400

Los Angeles, California

Attn: Gerard J. Walsh, Esq.

Telephone No.: (213) 312-9413

Telecopy No.: (213) 312-9401

 

- 40 -



--------------------------------------------------------------------------------

Escrow Holder:

  

NORTH AMERICAN TITLE COMPANY

505 S. Main Street Suite 101

Orange, CA 92868

Attn: Christine English

Telephone No.: (714) 550-6500

Telecopy No.: (714) 667-0338

 

Notice of change of address shall be given by written notice in the manner
detailed in this Section 18.

 

18. Broker. Seller represents and warrants to Buyers, and Buyers (and their
designees) represent and warrant to Seller, that no broker or finder has been
engaged by it, respectively, in connection with the transaction contemplated by
this Agreement, or to its knowledge is in any way connected with such
transaction. In the event of any such claims for additional brokers’ or finders’
fees or commissions in connection with the negotiation, execution or
consummation of this Agreement, then Buyers (and their designees) shall
indemnify, save harmless and defend Seller from and against such claims if they
shall be based upon any statement, representation or agreement made by any
Buyer, and Seller shall indemnify, save harmless and defend Buyers from and
against such claims if they shall be based upon any statement, representation or
agreement made by Seller.

 

19. Required Actions of Buyers and Seller. Buyers and Seller agree to execute
all such instruments and documents and to take all actions pursuant to the
provisions hereof in order to consummate the purchase and sale herein
contemplated and shall use their best efforts to accomplish the Closing and the
Close of Escrow in accordance with the provisions hereof.

 

20. Legal and Equitable Enforcement of this Agreement.

 

(a) Default by Seller. In the event the Close of Escrow and the consummation of
the transaction contemplated herein do not occur by reason of any default by
Seller that is not cured after notice and expiration of a reasonable cure period
(not to exceed three (3) days), Buyers shall be entitled to all of their
out-of-pocket expenses incurred in connection with the transaction and shall
have the right to pursue any other remedy available to Buyers at law or in
equity, including the specific performance of this Agreement provided Buyers
(and their designees) tender the cash to close payment in accordance with this
Agreement.

 

(b) Default by Buyers. In the event the Close of Escrow and the consummation of
the transaction contemplated herein do not occur by reason of any material
default by Buyers after notice and expiration of cure periods, Seller shall be
entitled to all of its out-of-pocket expenses incurred in connection with the
transaction and shall have the right to pursue any other remedy available to
Seller at law or in equity, including the specific performance of this
Agreement.

 

(c) Survival of Representations, Warranties, Covenants and Agreements.

 

(i) The representations and warranties contained in this Agreement shall survive
the execution, delivery and performance of this Agreement and the Close of
Escrow for a period of one (1) year thereafter; provided, however, that,
notwithstanding anything to the contrary herein, the rights of Buyers and/or
their respective designees hereunder to asset any Claims with respect to and/or
arising out of Seller’s intentional fraud or willful misrepresentation or any
breach of Section 13(f)(ii) shall survive until the expiration of the longest
applicable statute of limitations.

 

- 41 -



--------------------------------------------------------------------------------

(ii) The covenants and other agreements and obligations contained in this
Agreement shall survive the Closing for the applicable statute of limitations,
and shall not merge into the Grant Deed or any conveyance document.

 

(d) Deductible. Notwithstanding the provisions of Section 20(f) below, Buyers
shall not be entitled to indemnification pursuant to such Section 20(f) until
and to the extent the total, cumulative amount of Losses for which
indemnification is sought thereunder has exceeded One Million Dollars
($1,000,000) (the “Deductible”); provided, however, that the immediately
preceding provision shall not apply to Losses (i) directly or indirectly
sustained and/or incurred arising out of, in connection with and/or relating to
any and/or all of the following (A) the intentional fraud or willful
misrepresentation of Seller, and/or (B) any of the post-closing covenants of
Seller hereunder or in any other document or instrument executed and delivered
pursuant hereto, including under Section 4 or 16 hereof, or (ii) that are
covered by Seller’s insurance policies that were in effect prior to the Closing
Date.

 

(e) Indemnification by Buyers. Commencing on the Closing Date Buyers shall
indemnify, defend and hold harmless the Seller and its partners and their
respective directors, officers, employees, shareholders and agents (“Seller
Indemnified Parties”) against and in respect of all damages, claims,
liabilities, Taxes, penalties, fines, fees, costs and expenses (including
reasonable attorneys’ fees and expenses incurred in investigating, preparing or
defending any claims covered hereby) (collectively, “Losses”) directly or
indirectly sustained and/or incurred arising out of, in connection with and/or
relating to any and/or all of the following:

 

(i) any breaches of Buyers’ representations and warranties set forth in this
Agreement or any other document or instrument executed and delivered pursuant
hereto;

 

(ii) any breaches or failure to perform directly or indirectly with respect to
Buyers’ agreements, covenants and other obligations under this Agreement or any
other document or instrument executed and delivered pursuant hereto.

 

(f) Indemnification By Seller. For the period commencing on the Closing Date the
Seller shall, subject to the limitations and provisions set forth in this
Section 20 hereof indemnify, defend and hold harmless each of the Buyers and
their respective directors, officers, employees, members, partners, owners and
agents (“Buyer Indemnified Parties” and, together with the Seller Indemnified
Parties, an “Indemnified Party”) against and in respect of all Losses directly
or indirectly sustained and/or incurred arising out of, in connection with
and/or relating to any and/or all of the following:

 

(i) any breaches of Seller’s representations and warranties set forth in this
Agreement or any other document or instrument executed and delivered pursuant
hereto;

 

(ii) any breaches or failure to perform directly or indirectly with respect to
Seller’s agreements, covenants and other obligations under this Agreement or any
other document or instrument executed and delivered pursuant hereto; and

 

(iii) Claims by third parties relating to the Property and/or the Affiliated
Entity Property (that do not arise from Assumed Liabilities) that arise from
events that occurred prior to the Closing Date, including any Claims arising
from the sales tax audit described in Section 13(f)(ii) hereof and including any
items set forth on the Litigation List.

 

- 42 -



--------------------------------------------------------------------------------

(g) Treatment of Indemnification Payments. Any payments pursuant to this Section
20 shall be treated as an adjustment to the Purchase Price for all Tax purposes.

 

(h) Method of Asserting Claims. In the event that any written claim or demand
for which Seller or Buyer, as the case may be (an “Indemnifying Party”), may be
liable to any Indemnified Party hereunder is asserted against or sought to be
collected from any Indemnified Party by a third party, such Indemnified Party
shall promptly, but in no event later than ten (10) days following such
Indemnified Party’s receipt of such claim or demand, notify in writing the
Indemnifying Party of such claim or demand and the amount or the estimated
amount thereof to the extent then feasible (which estimate shall not be
conclusive of the final amount of such claim or demand) (the “Claim Notice”).
The Indemnifying Party shall (i) have no liability with respect to any expenses
incurred by the Indemnified Party prior to the time the Claim Notice is
delivered to the Indemnifying Party and such expenses shall be deemed not to be
Losses of the Indemnified Party and (ii) be relieved of its obligations to
indemnify the Indemnified Party with respect to such claim or demand if the
Indemnified Party fails to timely deliver the Claim Notice and the Indemnifying
Party is materially prejudiced thereby; provided, however, that the preceding
portion of this sentence shall not apply to the extent that the Indemnifying
Party has knowledge of such Claim prior to the Indemnified Party’s delivery of
the Claim Notice. The Indemnifying Party shall have ten (10) days after the
personal delivery or mailing of the Claim Notice, whichever is later (the
“Notice Period”), to notify the Indemnified Party whether or not it desires to
defend the Indemnified Party against such claim or demand and shall during the
Notice Period and thereafter be provided by the Indemnified Party with such
information relating to the claim or demand as the Indemnifying Party shall
request. All costs and expenses incurred by the Indemnifying Party in defending
such claim or demand shall be borne by the Indemnifying Party. Except as
hereinafter provided, in the event that the Indemnifying Party notifies the
Indemnified Party within the Notice Period that it desires to defend the
Indemnified Party against such claim or demand, the Indemnifying Party shall
have the sole power to direct and control such defense. If the Indemnifying
Party so elects to assume the defense of such claim, the Indemnifying Party
shall not be liable to the Indemnified Party for any legal expenses subsequently
incurred by the Indemnified Party. If any Indemnified Party desires to
participate in, but not control, any such defense it may do so at its sole cost
and expense. The Indemnified Party shall not settle, compromise or discharge a
claim or demand for which it is indemnified by an Indemnifying Party or admit to
any liability with respect to such claim or demand without the prior written
consent of the Indemnifying Party. The Indemnifying Party shall not, without the
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld), settle, compromise or offer to settle or compromise any
such claim or demand on a basis which would result in the imposition of a
consent order, injunction or decree which would restrict the future activity or
conduct of the Indemnified Party. To the extent the Indemnifying Party shall
direct, control or participate in the defense or settlement of any third party
claim or demand, the Indemnified Party will provide the Indemnifying Party and
its counsel access to all relevant business records and other documents, and
shall use its reasonable best efforts to assist, and to cause the employees and
counsel of the Indemnified Party to assist, in defense of such claim. If the
Indemnifying Party elects not to defend the Indemnified Party, the Indemnified
Party shall have the right and the obligation to vigorously defend the claim or
demand by appropriate proceedings and shall have the sole power to direct and
control such defense. In any event, the Indemnifying Party shall have the right
to participate in the defense or settlement of any third party claim or demand
for which the Indemnifying Party may be liable hereunder at its own expense.

 

21. Assignment. Seller shall not assign, transfer or convey Seller’s rights and
obligations under this Agreement or in the Property without the prior written
consent of Buyers. Seller expressly agrees, however, that each of the Buyers
shall have the right to assign such Buyer’s rights and obligations under

 

- 43 -



--------------------------------------------------------------------------------

this Agreement in whole or in part, by giving prior written notice to Seller, to
one or more Person(s) or entities who are Affiliates, so long as such assignee
expressly assumes the obligations of Buyer hereunder. Any permitted assignee
shall succeed to all the rights and remedies hereunder, including, but not
limited to, the specific performance of this Agreement. Notwithstanding the
foregoing, no such assignment shall relieve the assigning party from its
liability under this Agreement. Moreover, to the extent that any Property
(and/or any portion thereof) or any Affiliated Entity Property is transferred,
assigned and/or conveyed to one or more of Buyers’ respective designees as
provided in Section 1 hereof, Buyers shall, without Seller’s consent, continue
to be able to directly enforce its rights under this Agreement with respect to
such Property (or portion) and/or assign its rights and delegate its obligations
hereunder with respect to such Property (or portion) to such designee(s);
provided, however, no duplicate payments shall be made or required to be made
with respect to any one particular Claim solely as a result of such Claim being
brought by more than one Buyer and/or designee and any such assignee shall not
have the right to assert a Claim that is inconsistent with any Claim asserted by
Buyer.

 

22. Miscellaneous.

 

(a) Partial Invalidity. If any term or provision of this Agreement or the
application thereof to any Person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to Persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.

 

(b) Waivers. No waiver of any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.

 

(c) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the permitted successors and assigns of the parties hereto.

 

(d) Professional Fees. In the event of the bringing of any action or suit by a
party hereto against another party hereunder by reason of any breach of any of
the covenants, agreements, representations, warranties or provisions on the part
of the other party arising out of this Agreement, or any other dispute between
the parties concerning this Agreement or any of the Property, then in that event
the prevailing party in such action or dispute, whether by final judgment, or
out of court settlement shall be entitled to have and recover of and from the
other party all costs and expenses of the action or suit, including reasonable
attorneys’ and paralegals’ fees, accounting and engineering fees, and any other
professional fees resulting therefrom arising before or at trial or with respect
to appellate proceedings. This Section shall survive any termination of this
Agreement prior to the Close of Escrow and shall also survive the recordation of
the Grant Deed and the Close of Escrow and shall not be deemed merged into the
Grant Deed or any conveyance document upon its recordation.

 

(e) Entire Agreement. This Agreement (including all Exhibits and Schedules
attached hereto) is the final expression of, and contains the entire agreement
between, the parties with respect to the subject matter hereof and supersedes
all prior understandings with respect thereto. This Agreement may not be
modified, changed, supplemented or terminated, nor may any obligations hereunder
be waived, except by written instrument signed by the party to be charged or by
its agent duly authorized in writing or as otherwise expressly permitted herein.
The parties do not intend to confer any benefit hereunder on any Person other
than the parties hereto.

 

- 44 -



--------------------------------------------------------------------------------

(f) Time of Essence. Seller and Buyers hereby acknowledge and agree that time is
strictly of the essence with respect to each and every term, condition,
obligation and provision hereof and that failure to timely perform any of the
terms, conditions, obligations or provisions hereof by either party shall
constitute a material breach of and default under this Agreement by the party so
failing to perform.

 

(g) Construction. Headings at the beginning of each paragraph and subparagraph
are solely for the convenience of the parties and are not a part of the
Agreement. Whenever required by the context of this Agreement, the singular
shall include the plural and the masculine shall include the feminine and vice
versa. This Agreement shall not be construed as if it had been prepared by one
of the parties, but rather as if both parties had prepared the same. Unless
otherwise indicated, all references to paragraphs and subparagraphs are to this
Agreement. All exhibits referred to in this Agreement are attached and
incorporated by this reference. In the event the date on which Buyers or Seller
are required to take any action under the terms of this Agreement is not a
Business Day, the action shall be taken on the next succeeding Business Day.

 

(h) Governing Law. The parties hereto expressly agree that this Agreement shall
be governed by, interpreted under, and construed in accordance with the laws of
California.

 

(i) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which, together, shall
constitute one and the same instrument.

 

(j) 1031 Exchange. Seller acknowledges that Buyers are structuring a portion of
this transaction as part of a so-called like kind exchange (the “Exchange”)
pursuant to Section 1031 of the Code. Seller agrees to cooperate with Buyers in
good faith to effectuate the Exchange at Buyers’ sole cost and expense; provided
any such Exchange (i) shall not delay the Closing Date; (ii) require Seller to
take title to any other property or (iii) impose any additional cost or
liability on Seller. Buyer shall indemnify Seller and hold Seller, the
Affiliated Entities, the Property and the Affiliated Entity Property harmless
from any additional costs associated with effectuating such Exchange.

 

(k) Public Disclosure. The parties to this Agreement hereby agree with the other
party hereto that, except as may be required to comply with the requirements of
applicable law or the rules and regulations of any national securities exchange
upon which the securities of one of the parties or its Affiliates is listed, as
reasonably determined by such party, or as otherwise provided herein, no press
release or similar public announcement or communication will be made or caused
to be made concerning the execution or performance of this Agreement unless
specifically approved in advance by all parties hereto.

 

(l) Further Assurances. In addition to the acts and deeds recited herein and
contemplated to be performed, executed and/or delivered by either party on or
prior to Closing, each party agrees to perform all such actions, and execute and
deliver, all such instruments and otherwise do all things necessary on or after
the Closing as may be necessary to consummate the transactions contemplated
hereby including, to perfect the conveyance, transfer and assignment of the
Property and Affiliated Entity Property to Buyers and/or their designees.

 

(m) CONDITION PRECEDENT - MERGER. THE PARTIES HERETO HEREBY AGREE THAT, TO THE
EXTENT THAT THAT CERTAIN MERGER CONTEMPLATED TO BE EFFECTUATED PURSUANT TO THAT
CERTAIN AGREEMENT AND PLAN OF MERGER, DATED AS OF JULY 21, 2003, BY AND

 

- 45 -



--------------------------------------------------------------------------------

AMONG THE NEWHALL LAND AND FARMING COMPANY, LENNAR CORPORATION, LNR PROPERTY
CORPORATION, NWHL INVESTMENT LLC AND NWHL ACQUISITION, L.P. IS NOT CONSUMMATED
FOR ANY REASON WHATSOEVER, THEN, IMMEDIATELY THEREUPON AND WITHOUT FURTHER
ACTION, THIS AGREEMENT, AND ALL OF THE PARTIES’ RIGHTS AND OBLIGATIONS
HEREUNDER, SHALL IMMEDIATELY BECOME NULL, VOID AND OF NO FORCE OR EFFECT.

 

23. Joint and Several Liability. The Buyers and their designees who are
assignees with respect to any Property shall be jointly and severally liable for
all obligations of all Buyers under this Agreement and all documents and
instruments that are executed and delivered pursuant to this Agreement.

 

[Signatures begin on the next page.]

 

- 46 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year written above.

 

“Buyers”

 

LNR ROOSEVELT RACEWAY, INC.,

a New York corporation

    By:   /s/    DANIEL C. GRABLE                

--------------------------------------------------------------------------------

       

Name:

  Daniel C. Grable        

Its:

  Vice President    

3445 CAUSEWAY BOULEVARD LIMITED

PARTNERSHIP,
a Delaware limited partnership

       

By:

 

LNR PHILADELPHIA PLACE IV, LLC,
a Delaware limited liability company,
it general partner

           

By:

 

LNR PHILADELPHIA PLACE I, INC., a California corporation, its member

               

By:

  /s/    DANIEL C. GRABLE                            

--------------------------------------------------------------------------------

                   

Name:

  Daniel C. Grable                    

Its:

  Vice President    

LNR QUINCY CROSSING, LLC,
a Delaware limited liability company

    By:  

LNR SHELF I, INC.,
a Florida corporation, its member

    By:   /s/    DANIEL C. GRABLE                

--------------------------------------------------------------------------------

       

Name:

  Daniel C. Grable        

Its:

  Vice President    

LNR VALENCIA TOWN CENTER HOLDINGS, INC.,
a California corporation

    By:   /s/    DANIEL C. GRABLE                

--------------------------------------------------------------------------------

       

Name:

  Daniel C. Grable        

Its:

  Vice President

 

[First Signature Page to Agreement of Purchase and Sale and Joint Escrow
Instructions]

 

- 47 -



--------------------------------------------------------------------------------

   

LNR VALENCIA HOTEL HOLDINGS, LLC,
a California limited liability company

        By:   LNR WESTERN PROPERTIES, INC.,
a California corporation, its member            

By:

  /s/    DANIEL C. GRABLE                        

--------------------------------------------------------------------------------

               

Name:

  Daniel C. Grable                

Its:

  Vice President

“Seller”

 

THE NEWHALL LAND AND FARMING COMPANY
(A California Limited Partnership),
a California limited partnership

       

By:

 

NWHL GP LLC,

a Delaware limited liability company,

its general partner

           

By:

  /s/    GREG MCWILLIAMS                        

--------------------------------------------------------------------------------

               

Name:

  Greg McWilliams                

Its:

  President

 

[Final Signature Page to Agreement of Purchase and Sale and Joint Escrow
Instructions]

 

- 48 -